Exhibit 10.1

INVESTMENT AGREEMENT

by and between

MODUSLINK GLOBAL SOLUTIONS, INC.

and

STEEL PARTNERS HOLDINGS L.P.

Dated as of February 11, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 DEFINITIONS

     2   

ARTICLE 2 PURCHASE AND SALE OF SHARES

     8   

2.1

  

Purchase and Sale of the Shares

     8   

2.2

  

Purchase Price

     8   

2.3

  

Closing

     8   

2.4

  

Closing Deliverables

     8   

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     9   

3.1

  

Organization and Qualifications; Subsidiaries

     9   

3.2

  

Due Authorization

     10   

3.3

  

Due Execution; Enforceability

     11   

3.4

  

Board of Directors

     11   

3.5

  

Due Issuance and Authorization of Capital Stock

     11   

3.6

  

Capitalization

     12   

3.7

  

Consents

     13   

3.8

  

No Conflicts

     13   

3.9

  

Compliance with Laws and Regulations

     14   

3.10

  

SEC Filings

     14   

3.11

  

Financial Statements

     14   

3.12

  

Litigation

     15   

3.13

  

Taxes

     15   

3.14

  

Broker Fees

     16   

3.15

  

Insolvency, Creditors

     16   

3.16

  

Information in the Proxy Statement

     17   

3.17

  

Required Vote

     17   

3.18

  

Sarbanes-Oxley; Internal Accounting Controls

     17   

3.19

  

Private Placement

     18   

3.20

  

No Other Representations or Warranties

     18   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

     18   

4.1

  

Organization

     18   

4.2

  

Due Authorization

     18   

4.3

  

Due Execution; Enforceability

     18   

4.4

  

No Registration Under the Securities Act

     18   

4.5

  

Shares of Common Stock Beneficially Owned

     19   

4.6

  

Acquisition for Investment

     19   

4.7

  

Evaluation of Merits and Risks of Investment

     19   

4.8

  

Additional Information

     19   

4.9

  

U.S. Person

     19   

4.10

  

Broker Fees

     20   



--------------------------------------------------------------------------------

4.11

  

Sufficient Funds

     20   

4.12

  

Information in the Proxy Statement

     20   

4.13

  

No Other Representations or Warranties

     20   

ARTICLE 5 ADDITIONAL COVENANTS

     20   

5.1

  

No Solicitation of Transactions

     20   

5.2

  

Legend

     22   

5.3

  

Preparation of Proxy Statement; Stockholder Meeting

     22   

5.4

  

Conduct of Business

     23   

5.5

  

Further Assurances

     24   

5.6

  

Indemnification

     24   

5.7

  

Fees

     26   

5.8

  

Integration

     26   

5.9

  

Reservation of Common Stock

     26   

5.10

  

Governmental Approvals

     26   

ARTICLE 6 CONDITIONS TO CLOSING

     27   

6.1

  

Conditions to Investor’s Obligations

     27   

6.2

  

Conditions to Company’s Obligations

     28   

ARTICLE 7 TERMINATION

     29   

7.1

  

Termination

     29   

7.2

  

Effect of Termination

     30   

7.3

  

Termination Fee and Investor Expenses

     31   

ARTICLE 8 MISCELLANEOUS

     31   

8.1

  

Notices

     31   

8.2

  

Survival of Representations and Warranties, etc.

     33   

8.3

  

Assignment

     33   

8.4

  

Entire Agreement

     33   

8.5

  

Waivers and Amendments

     33   

8.6

  

Governing Law; Jurisdiction; Venue; Process; Jury Trial

     33   

8.7

  

Remedies

     34   

8.8

  

Counterparts

     34   

8.9

  

Headings

     34   

8.10

  

Severability

     35   

 

Exhibit A    Form of Registration Rights Agreement Exhibit B    Form of Warrant

 

ii



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

THIS INVESTMENT AGREEMENT, dated as of February 11, 2013 (this “Agreement”), by
and between ModusLink Global Solutions, Inc., a Delaware corporation (the
“Company”), and Steel Partners Holdings L.P., a Delaware limited partnership
(the “Investor”). Each of the Company and the Investor is referred to herein as
a “Party” and collectively as the “Parties.” All capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Article 1 or as
otherwise defined elsewhere in this Agreement unless the context clearly
provides otherwise.

W I T N E S S E T H:

WHEREAS, the Investor wishes to purchase from the Company, and the Company
wishes to sell and issue to the Investor, upon the terms and subject to the
conditions set forth in this Agreement, an aggregate of seven million five
hundred thousand (7,500,000) newly issued shares of the common stock of the
Company, par value $0.01 per share (the “Common Stock”) (as adjusted for any
stock dividend, stock split, stock combination, reclassification or other
similar transaction after the date hereof and prior to the Closing), along with
the associated right to acquire Series A Preferred Stock and Series B Preferred
Stock issued under the Tax Plan and the Rights Plan, respectively (collectively,
the “Shares”), at a per-share purchase price of $4.00 (as adjusted for any stock
dividend, stock split, stock combination, reclassification or other similar
transaction after the date hereof and prior to the Closing), together with
warrants to purchase two million (2,000,0000) shares of Common Stock (as
adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction after the date hereof and prior to
the Closing, and subject to adjustment as provided therein) at an exercise price
of $5.00 per share (as adjusted for any stock dividend, stock split, stock
combination, reclassification or other similar transaction after the date hereof
and prior to the Closing, and subject to adjustment as provided therein) in the
form of Exhibit B hereto (the “Warrants”), for an aggregate purchase price of
thirty million dollars ($30,000,000);

WHEREAS, with respect to the purchase and sale of the Shares and the Warrants,
and the shares of Common Stock issuable upon exercise of the Warrants (the
“Underlying Shares”), the Company and the Investor are executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by the provisions of Section 4(2) of the Securities Act, and Regulation
D, as promulgated by the SEC under the Securities Act; and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
this Agreement, the issuance of Common Stock, the Warrants and the Underlying
Shares, and the other transactions contemplated by this Agreement are advisable
and in the best interests of the Company and the Stockholders; and

WHEREAS, in connection with the Stockholder Meeting, the Company intends to seek
the Stockholders’ approval of the issuance of the Shares, the Warrants and the
Underlying Shares to the Investor by a majority of all the votes cast at the
Stockholder Meeting, whether in person or by proxy, pursuant to NASDAQ
Marketplace Rule 5635(b) (the “Stockholder Approval”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
in this Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the following terms will have the meaning set
forth below:

“Acceptable Confidentiality Agreement” means a confidentiality agreement that
contains confidentiality provisions that are no less favorable in any material
respect to the Company than those contained in that certain confidentiality
agreement, dated June 27, 2012, by and between the Company and Handy & Harman
Ltd.

“Affiliate” of any Person means any Person that directly or indirectly controls,
or is under common control with, or is controlled by, such Person. As used in
this definition, “control” (including with its correlative meanings, “controlled
by” and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person (whether through ownership of securities or partnership or
other ownership interests, by contract or otherwise).

“Agreement” has the meaning assigned to it in the Preamble.

“Board” has the meaning assigned to it in the Recitals.

“Business Day” has the meaning set forth in Rule 14d-1(g)(3) of the Exchange
Act.

“Change of Recommendation” has the meaning assigned to it in Section 5.1(a).

“Claim” has the meaning assigned to it in Section 3.15.

“Closing” has the meaning assigned to it in Section 2.3.

“Closing Date” has the meaning assigned to it in Section 2.3.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” has the meaning assigned to it in the Recitals.

“Company” has the meaning assigned to it in the Preamble.

“Company Bylaws” has the meaning assigned to it in Section 3.1(b).

“Company Certificate” has the meaning assigned to it in Section 3.1(b).

“Company Disclosure Schedule” has the meaning assigned to it in Article 3.

 

2



--------------------------------------------------------------------------------

“Company Indemnitees” has the meaning assigned to it in Section 5.12.

“Company Material Adverse Effect” means any change, event, development,
condition, occurrence or effect that is, or would reasonably be expected to be,
materially adverse to the business, financial condition, results of operations,
assets, liabilities or prospects of the Company and the Company Subsidiaries,
taken as a whole; provided, however, that none of the following shall be deemed
in themselves, either alone or in combination, to constitute, and that none of
the following shall be taken into account in determining whether there has been
or will be, a Company Material Adverse Effect (but, in the case of clauses (a),
(b), (d), (e), (f) and (g) below, only to the extent the Company and the Company
Subsidiaries are not materially and disproportionately affected thereby):
(a) any change generally affecting the economy, financial markets or political,
economic or regulatory conditions in the United States or any other geographic
region in which the Company and the Company Subsidiaries conduct business;
(b) general financial, credit or capital market conditions, including interest
rates or exchange rates, or any changes therein; (c) the taking of any action
expressly provided by this Agreement or to which Investor has consented in
writing; (d) acts of war (whether or not declared), the commencement,
continuation or escalation of a war, acts of armed hostility, sabotage or
terrorism or other international or national calamity or any material worsening
of such conditions existing as of the date of this Agreement; (e) any hurricane,
earthquake, flood, or other natural disasters or acts of God; (f) changes in
Laws after the date hereof; (g) changes in GAAP after the date hereof; (h) any
failure by the Company to meet any published or internally prepared estimates of
revenues, earnings or other economic performance for any period ending on or
after the date of this Agreement and prior to the Closing (it being understood
that the facts and circumstances giving rise to such failure may be deemed to
constitute, and may be taken into account in determining whether there has been,
a Company Material Adverse Effect if such facts and circumstances are not
otherwise described in clauses (a)-(g) of the definition); or (i) a decline in
the price of the Common Stock on NASDAQ or any other market in which such
securities are quoted for purchase and sale (it being understood that the facts
and circumstances giving rise to such decline may be deemed to constitute, and
may be taken into account in determining whether there has been, a Company
Material Adverse Effect if such facts and circumstances are not otherwise
described in clauses (a)-(g) of the definition). For the avoidance of doubt, a
Company Material Adverse Effect shall be deemed to have occurred if any client
with annual revenue in excess of $70 million for the fiscal year ended July 31,
2012 terminates or reduces its level of business, or any material program, with
the reasonably likely effect of a reduction of anticipated revenues for the next
twelve (12) months from such client, or material program, by more than fifty
percent (50%).

“Company SEC Documents” has the meaning assigned to it in Section 3.10.

“Company Subsidiary” has the meaning assigned to it in Section 3.1(a).

“Competing Proposal” means any of the following transactions with a person other
than Investor or any of its Affiliates, or any inquiry, proposal or offer
relating to, or which could reasonably be expected to lead to, any such
transaction, directly or indirectly, whether in one transaction or a series of
transactions: (i) any merger, consolidation, tender offer, exchange offer,
recapitalization, share exchange or similar business combination involving the
Company or any of its Subsidiaries, (ii) any sale, lease, transfer or other
disposition of a material portion of

 

3



--------------------------------------------------------------------------------

the assets of the Company or any of its Subsidiaries, (iii) any issuance of, or
transaction involving the sale or transfer of, the Company’s Equity Interests to
non-employees of the Company representing, or exercisable or exchangeable for or
convertible into securities representing, 5% or more of the voting power of the
Company, or (iv) any other transaction directly or indirectly having the purpose
or effect of any of the foregoing. For the avoidance of doubt, any transaction
of a type described in the section entitled “Background to the Other
Solicitations” contained in the Company’s preliminary proxy statement filed with
the SEC on December 21, 2012, as amended, shall be deemed to be a Competing
Proposal.

“Contract” means any of the agreements, arrangements, commitments,
understandings, contracts, leases (whether for real or personal property),
powers of attorney, notes, bonds, mortgages, indentures, deeds of trust, loans,
evidences of indebtedness, purchase orders, letters of credit, settlement
agreements, franchise agreements, undertakings, covenants not to compete,
employment agreements, licenses, instruments, obligations, commitments,
understandings, policies, purchase and sales orders, quotations and other
commitments to which a Person is a party or to which any of the assets of such
Person or any of its Subsidiaries are subject, whether oral or written, express
or implied.

“Debt” has the meaning assigned to it in Section 3.15.

“DGCL” means Delaware General Corporation Law, as amended.

“dollars” and “$” mean dollars in lawful currency of the United States of
America.

“Equity Interest” means any share of capital stock, partnership, member or
similar equity interests in any Person, and any securities (including debt
securities) convertible into, or exchangeable or exercisable for, any such
shares, capital stock, partnership, member or similar equity interests, or any
options, warrants or other rights of any kind to acquire or that are linked to
the value of any such shares, capital stock, partnership, member or similar
equity interests or such convertible or exchangeable securities, or any other
ownership interest (including, without limitation, any such interest represented
by Contract right), of such Person.

“ESPP” means the Amended and Restated 1995 Employee Stock Purchase Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Financial Statements” has the meaning assigned to it in Section 3.11.

“GAAP” means generally accepted accounting principles as applied in the United
States.

“Governmental Entity” means any nation, federal, state, county, municipal, local
or foreign government, or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory, taxing or
administrative functions of or pertaining to government.

 

4



--------------------------------------------------------------------------------

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.

“Incentive Plans” means any stock option plan of the Company, including the 1999
Stock Option Plan for Non-Employee Directors, 2000 Stock Incentive Plan, 2002
Non-Officer Employee Stock Incentive Plan, 2004 Stock Incentive Plan, 2005
Non-Employee Director Plan and the 2010 Incentive Award Plan or any other plan,
agreement or arrangement.

“Indemnified Liabilities” has the meaning assigned to it in Section 5.6(a).

“Indemnitees” has the meaning assigned to it in Section 5.6(a).

“Investor” has the meaning assigned to it in the Preamble.

“Investor Expenses” means up to $200,000 of the Investor’s reasonably documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with matters related to any of the following: (i) the Investors’
and/or any of its Affiliates’ investment in the Company, (ii) the Stockholder
Meeting and (iii) the negotiation and execution of this Agreement, the
Settlement Agreement, the Registration Rights Agreement and the Warrants.

“knowledge” as to the Company means the actual knowledge of Steven G. Crane,
Peter L. Gray or Scott R. Crawley and as to the Investor means the actual
knowledge of Warren G. Lichtenstein, Glen M. Kassan and Leonard McGill.

“Law” means any federal, state, local or foreign law, statute, code, ordinance,
rule, regulation, order, judgment, writ, stipulation, award, injunction, decree
or other pronouncement of any Governmental Entity having the effect of law.

“Lien” means any lien, mortgage, pledge, conditional or installment sale
agreement, encumbrance, covenant, condition, restriction, charge, option, right
of first refusal, easement, security interest, deed of trust, right-of-way,
encroachment, community property interest or other claim or restriction of any
nature, whether voluntarily incurred or arising by operation of Law (including
any restriction on the voting of any security, any restriction on the transfer
of any security or other asset, and any restriction on the possession, exercise
or transfer of any other attribute of ownership of any asset).

“Matching Bid” has the meaning assigned to it in Section 5.1(b).

“NASDAQ” means the NASDAQ Global Select Market.

“Offer” has the meaning assigned to it in Section 5.1(b).

“Offer Notice” has the meaning assigned to it in Section 5.1(b).

“Options” means any unexpired and unexercised option to purchase shares of
Common Stock or Preferred Stock under any Incentive Plan or otherwise.

 

5



--------------------------------------------------------------------------------

“Organizational Documents” means the certificate of incorporation and bylaws, or
equivalent organizational or governing documents, each as amended to date, of a
Person.

“Party” or “Parties” has the meaning assigned to it in the Preamble.

“Permitted Liens” means (a) Liens for Taxes not yet due and payable or that are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP, (b) Liens in favor of
vendors, carriers, warehousemen, repairmen, mechanics, workmen, materialmen,
landlords construction or similar liens or other encumbrances arising by
operation of Law in the ordinary course of business and (c) Liens that do not
materially interfere with or detract from the use or value of any material
property of the Company or any Company Subsidiary.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in Section 13(d) of the Exchange Act).

“Preferred Stock” means the preferred stock, par value $0.01 per share, of the
Company.

“Proxy Statement” means the preliminary proxy statement filed, relating to the
Stockholder Meeting, as amended, including the definitive proxy statement
relating thereto.

“Purchase Price” has the meaning assigned to it in Section 2.2.

“Rights Agreements” means the Rights Plan and the Tax Plan.

“Registration Statement” has the meaning assigned to it in Section 2.3(a).

“Rights Plan” means the Rights Agreement, dated as of March 21, 2012, between
the Company and American Stock Transfer & Trust Company, LLC, as Rights Agent.

“Rights Plan Rights” means the associated preferred share purchase rights issued
pursuant to the Rights Plan.

“Sarbanes-Oxley Act” has the meaning assigned to it in Section 3.10.

“SEC” means the Securities and Exchange Commission.

“Section 203 Approval” has the meaning assigned to it in Section 3.2(c).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Settlement Agreement” means that certain Settlement Agreement, dated as of the
date hereof, by and between the Company and Handy & Harman Ltd.

“Series A Preferred Stock” has the meaning assigned to it in Section 3.6(b)(i).

 

6



--------------------------------------------------------------------------------

“Series B Preferred Stock” has the meaning assigned to it in Section 3.6(b)(ii).

“Shares” has the meaning assigned to it in the Recitals.

“Solvent” has the meaning assigned to it in Section 3.15.

“Stockholder Meeting” means the 2012 annual meeting of the Stockholders.

“Stockholders” means the stockholders of the Company.

“Subsidiary” of the Company, the Investor or any other Person means any
corporation, partnership, joint venture or other legal entity of which the
Company, the Investor or such other Person, as the case may be (either alone or
through or together with any other Subsidiary), owns, directly or indirectly, a
majority of the stock or other equity interests the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of such corporation, partnership, joint venture or other legal
entity, or any Person that would otherwise be deemed a “subsidiary” under Rule
12b-2 promulgated under the Exchange Act.

“Superior Proposal” means a written Competing Proposal made by any Person on
terms that the Board determines in good faith, after consultation with the
Company’s financial and legal advisors, and considering all relevant legal,
financial, regulatory and other aspects of the proposal and the Person making
the proposal, are more favorable to the Company and the Stockholders than the
transactions contemplated by this Agreement (considering any changes to this
Agreement agreed in writing by the Investor in response thereto) and which the
Board determines in good faith is reasonably likely to be consummated.

“Tax Plan” means the Tax Benefit Preservation Plan, dated as of October 17,
2011, between the Company and American Stock Transfer & Trust Company, LLC, as
Rights Agent (as amended by Amendment No. 1 to Tax Benefit Preservation Plan,
dated as of March 21, 2012, by and between the Company and American Stock
Transfer & Trust Company, LLC, as Rights Agent).

“Tax Plan Rights” means the associated preferred share purchase rights issued
pursuant to the Tax Plan.

“Tax Return” means any report, return (including information return), claim for
refund or declaration required to be supplied to any Governmental Entity with
respect to Taxes, including any schedule or attachment thereto, and including
any amendments thereof.

“Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts and
other similar charges (together with any and all interest, penalties and
additions to tax) imposed by any Governmental Entity, including income,
franchise, windfall or other profits, gross receipts, property, sales, use, net
worth, capital stock, payroll, employment, social security, workers’
compensation, unemployment compensation, excise, withholding, ad valorem, stamp,
transfer, value-added, gains tax and license, registration and documentation
fees.

 

7



--------------------------------------------------------------------------------

“Transfer Agent” means American Stock Transfer & Trust Company, the Company’s
transfer agent.

“Underlying Shares” has the meaning assigned to it in the Recitals.

“Warrants” has the meaning assigned to it in the Recitals.

ARTICLE 2

PURCHASE AND SALE OF SHARES

2.1 Purchase and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement, the Company agrees to issue and sell to the
Investor, and the Investor agrees to purchase from the Company, on the Closing
Date, all of the Shares and the Warrants.

2.2 Purchase Price. The per-share purchase price for the Shares shall be $4.00,
for an aggregate purchase price of thirty million dollars ($30,000,000) (the
“Purchase Price”) for the Shares and the Warrants.

2.3 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at 10:00 a.m., New York time, on the second
(2nd) Business Day after satisfaction or waiver of all of the conditions set
forth in Sections 2.4 and 2.5 (other than those conditions that by their nature
are to be satisfied at the Closing, but subject to the fulfillment or waiver of
those conditions at the Closing) (the “Closing Date”), at the offices of
Latham & Watkins LLP located at 885 Third Avenue, New York, New York 10022,
unless another time, date or place is agreed to in writing by the Parties.

2.4 Closing Deliverables.

(a) Closing Deliverables of the Investor. The following deliveries shall be made
by the Investor to the Company prior to the Closing:

(i) a duly executed copy of this Agreement;

(ii) a duly executed copy of the Registration Rights Agreement substantially in
the form of Exhibit A hereto (the “Registration Rights Agreement”);

(iii) the full amount of the Purchase Price for the Shares and the Warrants in
immediately available funds by wire transfer to an account or accounts
designated by the Company by written notice to the Investor, which written
notice shall be delivered not later than two (2) Business Days prior to the
Closing Date; and

(iv) an officer’s certificate as described in Section 6.2(h).

(b) Closing Deliverables of the Company. The following deliveries shall be made
by the Company to the Investor prior to the Closing:

(i) a duly executed copy of this Agreement;

 

8



--------------------------------------------------------------------------------

(ii) a duly executed copy of the Registration Rights Agreement;

(iii) (x) evidence of one or more stock certificates representing the Shares
registered in the name of the Investor or (y) upon the request of the Investor,
credit to the Investor’s or its designee’s balance account with The Depository
Trust Company through its Deposit Withdrawal At Custodian system, or to the
Investor’s or its designee’s direct registration account;

(iv) the Warrants, duly executed by the Company in favor of the Investor;

(v) a certificate from the Transfer Agent certifying the number of issued and
outstanding shares of Common Stock of the Company;

(vi) payment of the Investor Expenses in immediately available funds by wire
transfer to an account or accounts designated by the Investor by written notice
to the Company, which written notice shall be delivered not later than two
(2) Business Days prior to the Closing Date; and

(vii) an officer’s certificate as described in Section 6.1(k).

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in, or qualified by any matters set forth in, (i) any
information contained, or incorporated by reference, in any report, schedule,
form, statement or other Company SEC Document filed with, or furnished to, the
SEC by the Company and publicly available prior to the date hereof (excluding
any disclosures set forth in any “risk factor” section thereof or any statements
that constitute forward-looking statements in that such statements are
predictive or forward-looking in nature) or (ii) the section of the disclosure
schedule delivered by the Company to the Investor prior to the execution of this
Agreement (the “Company Disclosure Schedule”) that corresponds to any Section or
Subsection hereof or in any other section of the Company Disclosure Schedule to
the extent it is reasonably/readily apparent from the face of such disclosure or
the context in which such disclosure is made that such disclosure is applicable
to any other Section or Subsection of this Agreement, the Company represents and
warrants to the Investor, as of the date hereof, as follows:

3.1 Organization and Qualifications; Subsidiaries.

(a) The Company and each of its Subsidiaries (each a “Company Subsidiary”) is a
corporation or other legal entity duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or organization
(in such jurisdictions where the concept exists) and has all requisite corporate
or organizational, as the case may be, power and authority to own, lease and
operate its properties and assets and to carry on its business as it is now
being conducted, except where the failure to be so qualified or in good
standing, individually or in the aggregate, has not had and would not reasonably
be expected to have a Company Material Adverse Effect. The Company and each
Company Subsidiary is duly qualified to do business and is in good standing in
each jurisdiction where the

 

9



--------------------------------------------------------------------------------

ownership, leasing or operation of its properties or assets or the conduct of
its business requires such qualification, except where the failure to be so
qualified or in good standing, individually or in the aggregate, has not had and
would not reasonably be expected to have a Company Material Adverse Effect.

(b) The Company has delivered or made available to the Investor true and
complete copies of the Restated Certificate of Incorporation of the Company (the
“Company Certificate”) and Third Amended and Restated Bylaws of the Company (the
“Company Bylaws”), each as amended to date, and the Organizational Documents of
each Company Subsidiary. Each of the foregoing documents is in full force and
effect. The Company has not violated any provision of the Company Certificate or
the Company Bylaws in a manner that has not been cured and that materially and
adversely affects the Company.

(c) Section 3.1(c) of the Company Disclosure Schedule sets forth a true and
complete list of the Company Subsidiaries, together with the jurisdiction of
organization or incorporation, as the case may be, of each Company Subsidiary
and the percentage ownership thereof by the Company and/or another Company
Subsidiary. Each Company Subsidiary is in compliance in all material respects
with the terms of its Organizational Documents.

3.2 Due Authorization.

(a) The Company has the requisite corporate power and authority to enter into,
execute and deliver this Agreement, the Warrants and the Registration Rights
Agreement and to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereunder and thereunder. The execution
and delivery of this Agreement, the Warrants and the Registration Rights
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereunder and thereunder have been duly and validly authorized by
all requisite corporate action, and no other corporate proceedings on the part
of the Company, pursuant to the General Corporation Law of the State of
Delaware, as amended, or otherwise, are necessary to authorize the execution and
delivery of this Agreement, the Warrants and the Registration Rights Agreement
or to consummate the transactions contemplated hereunder or thereunder other
than the Stockholder Approval.

(b) The Investor has formally requested and the Board has granted a waiver and
exemption to the Investor under the Tax Plan and otherwise modified the Rights
Plan effective concurrently with the execution of this Agreement, in each case,
to permit the entering into of this Agreement and the Settlement Agreement, and,
subject to the consummation of the transactions contemplated hereunder, the
acquisition by the Investor and/or any of its Affiliates of the Shares, the
Warrants and the Underlying Shares and the acquisition by the Investor and/or
any of its Affiliates of additional securities as set forth in the Settlement
Agreement. The Rights Agreements have not been further amended or modified, as
of the date hereof, and will not be further amended or modified to prohibit or
restrict any of the foregoing permitted acquisitions. The Company (i) has not
granted any currently effective waiver or exemption to any Person under any
Rights Agreement, except as set forth on Section 3.2(b) of the Company
Disclosure Schedule, (ii) will not grant any waiver or exemption to any Person
under any Rights Agreement prior to the Closing and (iii) will not grant any
waiver or exemption to any Person under any Rights Agreement that would prohibit
or restrict any of the foregoing permitted acquisitions by the Investor and/or
any of its Affiliates.

 

10



--------------------------------------------------------------------------------

(c) The Board has taken the necessary actions such that the restrictions on
business combinations contained in DGCL Section 203 will not apply to the
Investor and its Affiliates and Associates (as defined in DGCL Section 203)
solely by virtue of the transactions contemplated hereby and the acquisitions
permitted by Section 5(a) of the Settlement Agreement, and neither the Investor
nor any of its Affiliates and Associates shall be deemed to be an “interested
stockholder” (as defined in and contemplated by Section 203(c)(5) of the DGCL)
solely as a result of the transactions contemplated hereby or the foregoing
permitted acquisitions (the “Section 203 Approval”). Notwithstanding the
foregoing, from and after such time as the Investor, together with its
Affiliates and Associates, no longer has collective beneficial ownership of at
least fifteen percent (15%) in voting power of the Company’s then-outstanding
capital stock by virtue of having made a disposition, the Section 203 Approval
shall not be applicable to any subsequent acquisitions of the Company’s capital
stock by the Investor and its Affiliates and Associates that would result in
such Persons having beneficial ownership of fifteen percent (15%) or more in
voting power of the Company’s capital stock. The Investor hereby acknowledges
and agrees that the Section 203 Approval is limited in accordance with the terms
of the Board resolutions as set forth above, and is effective only to the extent
of such limitation, as set forth above, and that Section 203 (and the
restrictions on business combinations contained therein) shall otherwise apply
to the Investor and its Affiliates and Associates and shall apply as a matter of
contract pursuant to this Agreement.

3.3 Due Execution; Enforceability. Each of this Agreement, the Warrants and the
Registration Rights Agreement has been duly authorized and validly executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the Investor, constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency and similar Laws, now or hereafter in
effect, affecting creditors’ rights generally and general principles of equity.

3.4 Board of Directors. The Board has determined that this Agreement, the
Warrants and the Registration Rights Agreement and the transactions contemplated
hereby and thereby, including the terms of issuance of the Common Stock,
Warrants and Underlying Shares, are advisable and in the best interests of the
Company and its Stockholders.

3.5 Due Issuance and Authorization of Capital Stock. No shares of capital stock
of the Company are subject to preemptive rights or any other similar rights of
any or all of the Stockholders. The shares of Common Stock and Warrants to be
issued and delivered to the Investor pursuant to the terms hereof have been duly
authorized and will be, upon issuance, validly issued, fully paid and
non-assessable, and will be free from all taxes, Liens, preemptive rights and
charges with respect to the issue thereof. The Underlying Shares to be issued
and delivered to the Investor pursuant to the terms of the Warrants have been
duly authorized and will be, upon issuance, validly issued, fully paid and
non-assessable, and will be free from all taxes, Liens, preemptive rights and
charges with respect to the issue thereof. The Company has reserved from its
duly authorized capital stock solely for the benefit of the Investor and its
Affiliates the maximum number of shares of Common Stock issuable pursuant to
this Agreement and the Warrants.

 

11



--------------------------------------------------------------------------------

3.6 Capitalization.

(a) The authorized capital stock of the Company consists of (i) 1,400,000,000
shares of Common Stock and (ii) 5,000,000 shares of Preferred Stock. As of the
close of business on February 5, 2013, (x) there were 44,021,864 shares of
Common Stock issued and outstanding, (y) no shares of Common Stock were issued
and held in the treasury of the Company or otherwise owned by the Company, and
(z) there were no shares of Preferred Stock issued and outstanding. All of the
outstanding shares of Common Stock have been duly authorized and validly issued
and are fully paid, nonassessable and free of preemptive rights, and have been
issued in compliance with all federal and state securities Laws.

(b) As of the close of business on February 5, 2013, the Company has no shares
of Common Stock or Preferred Stock reserved for or otherwise subject to
issuance, except for (i) 140,000 shares of Series A Junior Participating
Preferred Stock, par value $0.01 per share, reserved for issuance in connection
with the exercise of Tax Plan Rights issued pursuant to the Tax Plan (“Series A
Preferred Stock”), (ii) 140,000 shares of Series B Junior Participating
Preferred Stock, par value $0.01 per share, reserved for issuance in connection
with the exercise of Rights Plan Rights issued pursuant to the Rights Plan
(“Series B Preferred Stock”) and (iii) 1,691,388 shares of Common Stock reserved
for issuance upon exercise of outstanding options under the Incentive Plans and
the ESPP. All shares of Preferred Stock and Common Stock subject to issuance
under the Rights Agreements or Incentive Plans, as the case may be, upon
issuance on the terms and conditions specified in the instruments pursuant to
which they are issuable, will be duly authorized, validly issued, fully paid,
nonassessable and free of preemptive rights.

(c) As of the date hereof, except for the Tax Plan Rights, Rights Plan Rights,
Options and offerings under the terms of the ESPP, there are no (i) options,
warrants or other rights relating to any Equity Interests of the Company or
(ii) agreements or arrangements obligating the Company to issue, acquire or sell
any Equity Interests of the Company.

(d) There are no outstanding obligations of the Company (i) restricting the
transfer of, (ii) affecting the voting rights of, (iii) requiring the
repurchase, redemption or disposition of, or containing any right of first
refusal with respect to, (iv) requiring the registration for sale of or
(v) except for the Rights Plan Rights, granting any preemptive or antidilutive
rights with respect to, any shares of Common Stock or other Equity Interests in
the Company. The authorization, execution and delivery of this Agreement, the
Warrants and the Registration Rights Agreement, the consummation of any of the
transactions contemplated herein and therein or the execution or performance of
any of the rights or obligations pursuant to the terms herein or therein will
not give rise to, trigger or otherwise give the right to any antidilution rights
to any holder of Common Stock or securities convertible into, or exercisable or
exchangeable for, shares of Common Stock.

(e) Except for the Company Subsidiaries listed on Section 3.6(e)(i) of the
Company Disclosure Schedule, the Company or another Company Subsidiary owns,
directly or

 

12



--------------------------------------------------------------------------------

indirectly, all of the issued and outstanding shares of capital stock or other
Equity Interests of each of the Company Subsidiaries, free and clear of any
Liens (other than transfer and other restrictions under applicable federal and
state securities Laws), and all of such shares of capital stock or other Equity
Interests have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights. Except for Equity Interests in the
Company Subsidiaries and the Equity Interests described on Section 3.6(e)(ii) of
the Company Disclosure Schedule, neither the Company nor any Company Subsidiary
owns directly or indirectly any Equity Interest in any Person, or has any
obligation to acquire any such Equity Interest, to provide funds to, or to make
any investment (in the form of a loan, capital contribution or otherwise) in,
any Company Subsidiary or any other Person. Since the close of business on
July 31, 2011, no Company Subsidiary has issued any shares of capital stock or
other Equity Interests.

3.7 Consents. None of the execution, delivery or performance of this Agreement,
the Warrants or the Registration Rights Agreement, or the consummation of the
transactions contemplated hereby or thereby, will require (with or without
notice or lapse of time, or both) any consent, approval, authorization or permit
of, or filing or registration with or notification to, any Governmental Entity
or any other Person, other than (a) the Stockholder Approval, (b) compliance
with the applicable requirements of the Exchange Act, including filings with the
SEC as may be required by the Company in connection with this Agreement and the
transactions contemplated hereunder, including the filing of a Form D with
respect to the transactions contemplated hereby and the filing of one or more
registration statements, as contemplated pursuant to the Registration Rights
Agreement, (c) compliance with any applicable foreign or state securities Laws
or Blue Sky Laws, (d) such filings as may be required under the rules and
regulations of NASDAQ, (e) compliance with any applicable requirements of the
HSR Act and other applicable foreign or supranational antitrust and competition
Laws, and (f) such other consents, authorizations, filings, approvals and
registrations set forth in Section 3.7 of the Company Disclosure Schedule.

3.8 No Conflicts. The execution, delivery and performance of Agreement, the
Warrants and the Registration Rights Agreement and the consummation of the
transactions contemplated hereunder and thereunder, do not and will not
(a) conflict with or violate any provision of the Company Certificate or Company
Bylaws or the Organizational Documents of any Company Subsidiary; (b) assuming
that all consents, approvals, authorizations and permits described in
Section 3.7 have been obtained and all filings and notifications described in
Section 3.7 have been made and any waiting periods thereunder have terminated or
expired, conflict with or violate any Law applicable to the Company or any
Company Subsidiary or any of their respective properties or assets; or
(c) subject to obtaining the Stockholder Approval, result in any breach of, or
constitute a default under (with or without notice or lapse of time, or both),
or result in termination or give to others any right of termination, vesting,
amendment, acceleration or cancellation of, or result in the creation of a Lien
upon any of the respective properties or assets of the Company or any Company
Subsidiary pursuant to, any Contract, except, with respect to clauses (b) and
(c), where such conflicts or violations would not reasonably be expected to have
a Company Material Adverse Effect or prevent or materially delay its ability to
consummate the transactions contemplated by Agreement, the Warrants and the
Registration Rights Agreement. The Company is not in violation of the listing
requirements of NASDAQ and has no knowledge of any facts that would reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.
Assuming that Stockholder Approval

 

13



--------------------------------------------------------------------------------

has been obtained, the issuance by the Company of any of the Shares, the
Warrants or the Underlying Shares shall not have the effect of delisting or
suspending the Common Stock from NASDAQ.

3.9 Compliance with Laws and Regulations. Except as set forth on Section 3.9 of
the Company Disclosure Schedule, as of the date hereof, each of the Company and
the Company Subsidiaries has complied and is in compliance with all Laws which
affect the business, properties or assets of the Company or such Company
Subsidiary, except for any non-compliance that, individually or in the
aggregate, has not had and would not reasonably be expected to have a Company
Material Adverse Effect.

3.10 SEC Filings. Except as set forth on Section 3.10 of the Company Disclosure
Schedule, since August 1, 2009, the Company has filed or otherwise furnished (as
applicable) all registration statements, prospectuses, forms, reports,
definitive proxy statements, schedules and documents required to be filed or
furnished by it under the Securities Act or the Exchange Act, as the case may
be, together with all certifications required pursuant to the Sarbanes-Oxley Act
of 2002 (the “Sarbanes-Oxley Act”) (such documents and any other documents filed
by the Company or any Company Subsidiary with the SEC, as have been
supplemented, modified or amended since the time of filing, collectively, the
“Company SEC Documents”). Except as provided on Section 3.10 of the Company
Disclosure Schedule, as of their respective filing dates and, if supplemented,
modified or amended since the time of filing, as of the date of the most recent
supplement, modification or amendment, the Company SEC Documents (a) did not at
the time each such document was filed contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading and (b) complied in all material
respects with the applicable requirements of the Exchange Act or the Securities
Act, as the case may be, and the Sarbanes-Oxley Act. The Company has not filed
any confidential material change reports with the SEC that is still maintained
on a confidential basis.

3.11 Financial Statements. Except as set forth in Section 3.11(a) of the Company
Disclosure Schedule, the audited consolidated financial statements for the
fiscal year ended July 31, 2012 and the unaudited consolidated interim financial
statements for the fiscal quarter ended October 31, 2012 of the Company and the
consolidated Company Subsidiaries included in the Company SEC Documents
(collectively, the “Financial Statements”) (i) have been prepared in accordance
with GAAP (as in effect in the United States of the date of such Financial
Statement) applied on a consistent basis during the periods involved (except for
normal and recurring year-end adjustments that are not expected to be material
and as may be permitted by the SEC on Form 10-Q, Form 8-K or any successor or
like form under the Exchange Act) and (ii) fairly present in all material
respects the consolidated financial position and the consolidated results of
operations, cash flows and changes in stockholders’ equity of the Company and
the consolidated Company Subsidiaries as of the dates and for the periods
referred to therein (except for normal and recurring year-end adjustments that
are not expected to be material and as may be permitted by the SEC on Form 10-Q,
Form 8-K or any successor or like form under the Exchange Act). Except as set
forth in Section 3.11(b) of the Company Disclosure Schedule or any liability
(contingent or otherwise) that would not be required by GAAP to be disclosed or
reflected in a consolidated balance sheet of the Company, neither the Company
nor any of the

 

14



--------------------------------------------------------------------------------

Company Subsidiaries has incurred any material liabilities (contingent or
otherwise) other than liabilities incurred in the ordinary course of business
consistent with past practice since October 31, 2012. Since October 31, 2012,
there has been no change, event, development, condition, occurrence or effect
that has had or would reasonably be expected to have a Company Material Adverse
Effect.

3.12 Litigation. As of the date hereof, except as listed on Section 3.12 of the
Company Disclosure Schedule, there is no suit, claim, action, arbitration,
investigation or proceeding pending or, to the knowledge of the Company,
threatened that (i) if determined adversely to the Company or any Company
Subsidiary, has had or would reasonably be expected to result in losses greater
than one million dollars ($1,000,000), or (ii) could reasonably be expected to
result in a Company Material Adverse Effect. Neither the Company nor any Company
Subsidiary is subject to any outstanding order, writ, injunction, judgment,
decree or arbitration ruling, award or other finding that, individually or in
the aggregate, has had or would reasonably be expected to have a Company
Material Adverse Effect.

3.13 Taxes.

(a) Except as has not had and would not reasonably be expected to have,
individually or in the aggregate a materially adverse impact on the business,
financial condition, results of operations, assets, liabilities or prospects of
the Company and the Company Subsidiaries, taken as a whole: (i) the Company and
each Company Subsidiary has timely filed all Tax Returns required to be filed
through the date hereof (taking into account any applicable extensions) and
(ii) all Taxes of the Company and each Company Subsidiary that are due and
payable have been paid, other than Taxes which are being contested in good faith
and as to which the Company or the relevant Company Subsidiary has set aside on
its books appropriate reserves in accordance with GAAP.

(b) Except as has not had and would not reasonably be expected to have,
individually or in the aggregate a materially adverse impact on the business,
financial condition, results of operations, assets, liabilities or prospects of
the Company and the Company Subsidiaries, taken as a whole: (i) no Tax Return of
the Company or any Company Subsidiary is currently the subject of an audit by
any Governmental Entity, and no written notice of such an audit has been
received by the Company or any Company Subsidiary with respect to Taxes for any
open Tax year; (ii) neither the Company nor any of the Company Subsidiaries has
waived any statute of limitations with respect to Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency, in each case,
for any open Tax year; and (iii) there is no deficiency with respect to Taxes
against the Company or any Company Subsidiary that remains unpaid.

(c) There are no Liens for Taxes other than Permitted Liens on any assets of the
Company or any of the Company Subsidiaries.

(d) Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, none of the
Company or any Company Subsidiary has any liability under any Tax-sharing,
Tax-indemnity or Tax-allocation agreements other than any such agreements that
are between or among the Company and/or any Company Subsidiaries or that are
customary commercial contracts not primarily related to Taxes.

 

15



--------------------------------------------------------------------------------

(e) Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, neither the
Company nor any Company Subsidiary has any liability for the Taxes of any Person
(other than the Company and the Company Subsidiaries) under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local or foreign law).

(f) Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, each of the
Company and the Company Subsidiaries has withheld and paid all Taxes required to
have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder or other third party.

(g) None of the Company nor any Company Subsidiary has been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

(h) Neither the Company nor any Company Subsidiary has entered into any “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2).

(i) Neither the Company nor any Company Subsidiary has distributed the capital
stock of any corporation in a transaction intended to qualify under Section 355
of the Code within the past two years, nor has the Company or any Company
Subsidiary been distributed in a transaction intended to qualify under
Section 355 of the Code within the past two years.

(j) As of the date hereof, the consummation of the transactions contemplated
hereby, including, without limitation, the issuance of the Shares and the
Warrants to the Investor and/or any of its Affiliates, will not result in an
“ownership change” under Section 382 of the Code. The Company will not grant any
waiver or exemption to any Person under the Tax Plan that, if fully utilized by
such Person, would cause any exercise of the Warrants to result in an “ownership
change” under Section 382 of the Code.

3.14 Broker Fees. Except as set forth on Section 3.14 of the Company Disclosure
Schedule, no broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of the Company. The Company has disclosed to
the Investor the amounts of any such fees and commissions, all of which shall be
paid by the Company.

3.15 Insolvency, Creditors. No proceedings have been taken, instituted or, to
the knowledge of the Company, are pending for the dissolution or liquidation of
the Company or any of its Subsidiaries. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any bankruptcy
or insolvency laws, nor does the Company have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy proceedings or any
knowledge of any fact that would reasonably lead a creditor to do so. The

 

16



--------------------------------------------------------------------------------

Company and its Subsidiaries, taken as a whole, are, as of the date hereof, and
after giving effect to the transactions contemplated hereby, will be Solvent. As
used herein, (x) “Solvent”, with regard to any Person, means that (a) the sum of
the assets of such Person, both at a fair valuation and at present fair salable
value, exceeds its liabilities, including contingent, subordinated, unmatured,
unliquidated and disputed liabilities, (b) such Person has sufficient capital
with which to conduct its business, and (c) such Person has not incurred Debts,
and does not intend to incur Debts, beyond its ability to pay such Debts as they
mature, (y) “Debt” means any liability on a Claim, and (z) “Claim” means (i) a
right to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured, or (ii) a right to an equitable remedy
for breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured; with respect to
any such contingent liabilities, such liabilities shall be computed at the
amount which, in light of all of the facts and circumstances existing at the
time, represents the amount which can reasonably be expected to become an actual
or matured liability.

3.16 Information in the Proxy Statement. None of the information in or
incorporated by reference in the Proxy Statement (or any amendment thereof or
supplement thereto), other than information provided by the Investor in writing
or electronically specifically for inclusion in the Proxy Statement (or any
amendment or supplement thereto) will, at the date mailed to the Stockholders or
at the time of the Stockholder Meeting, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in light of the
circumstances under which they are made, not misleading.

3.17 Required Vote. The Stockholder Approval is the only vote of the
Stockholders required, if any, to approve and adopt this Agreement and the
transactions contemplated hereunder, including, without limitation, the issuance
of the Shares, the Warrants and the Underlying Shares.

3.18 Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all applicable requirements of the Sarbanes-Oxley Act that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof. The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s rules
and forms. The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure

 

17



--------------------------------------------------------------------------------

controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act. For the avoidance of
doubt, the foregoing is qualified by, and should be read in conjunction with,
the Company SEC Documents, including Item 9A of the Form 10-K for the fiscal
year ended July 31, 2012 filed with the SEC on January 11, 2013.

3.19 Private Placement. Assuming the accuracy of the Investor’s representations
and warranties set forth in Article 4, no registration under the Securities Act
is required for the offer and sale of the Shares, the Warrants or the Underlying
Shares by the Company to the Investor as contemplated hereby.

3.20 No Other Representations or Warranties. Except for the representations and
warranties set forth in this Article 3 or as provided in Section 8.2, neither
the Company nor any other Person makes any express or implied representation or
warranty with respect to the Company or with respect to any other information
provided to the Investor in connection with the transactions contemplated
hereunder.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor represents and warrants to the Company as follows:

4.1 Organization. The Investor is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or organization
and has all requisite partnership power and authority to own, lease and operate
its properties and assets and to carry on its business as it is now being
conducted.

4.2 Due Authorization. The Investor has all necessary partnership power and
authority to execute and deliver this Agreement and the Registration Rights
Agreement, to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.

4.3 Due Execution; Enforceability. The execution and delivery of this Agreement
and the Registration Rights Agreement by the Investor and the consummation by
the Investor of the transactions contemplated hereby have been duly and validly
authorized by all necessary action of the Investor, and no other proceedings on
the part of the Investor are necessary to authorize this Agreement and the
Registration Rights Agreement or to consummate the transactions contemplated
hereby or thereby. Each of this Agreement and the Registration Rights Agreement
has been duly authorized and validly executed and delivered by the Investor, and
assuming due authorization, execution and delivery by the Company, constitutes a
legal, valid and binding obligation of the Investor, enforceable against the
Investor in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar Laws, now or hereafter in effect, affecting creditors’
rights generally and general principles of equity.

4.4 No Registration Under the Securities Act. The Investor understands that the
Shares, the Warrants and the Underlying Shares (collectively, the “Securities”)
have not been registered, and that except as provided in the Registration Rights
Agreement, the Company shall not be required to effect any registration thereof,
under the Securities Act or any state securities law and will be issued in
reliance upon exemptions contained in the Securities Act or

 

18



--------------------------------------------------------------------------------

interpretations thereof and in the applicable state securities laws, and cannot
be offered for sale, sold or otherwise transferred unless pursuant to a
registration statement or in a transaction exempt from or not subject to
registration under the Securities Act.

4.5 Shares of Common Stock Beneficially Owned. As of the date hereof, the
Investor is the beneficial owner of 540,015 shares of Common Stock, and, except
for the beneficial ownership of shares disclosed in the Schedule 13D with
respect to the Company filed by Handy & Harman Ltd. with the SEC on October 14,
2011, as amended (the “Schedule 13D”), neither the Investor nor any Affiliate of
the Investor is the beneficial owner of any other shares of Common Stock as a
result of the constructive ownership rules of Treasury Regulation
Section 1.382-2T(h). Except for the understandings disclosed in the Schedule
13D, neither the Investor nor any Affiliate of the Investor is a member of a
“group of persons who have a formal or informal understanding among themselves
to make a coordinated acquisition of stock” within the meaning of Treasury
Regulation Section 1.382-3(a)(1).

4.6 Acquisition for Investment. The Securities are being acquired under this
Agreement by the Investor in good faith solely for its own account, for
investment and not with a view toward resale or other distribution in violation
of the Securities Act; provided, however, that the disposition of the Investor’s
property shall at all times be under its control; provided, further, that by
making the representations herein, the Investor does not agree to hold any of
the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption from registration under the Securities
Act. The Securities will not be offered for sale, sold or otherwise transferred
by the Investor except pursuant to a registration statement or in a transaction
exempt from or not subject to registration under the Securities Act and any
applicable state securities laws.

4.7 Evaluation of Merits and Risks of Investment. The Investor has such
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of its investment in the Securities
being acquired hereunder. The Investor is an “accredited investor” within the
meaning of Rule 501(a) under the Securities Act. The Investor understands and is
able to bear any economic risks associated with such investment (including,
without limitation, the necessity of holding the Securities for an indefinite
period of time, inasmuch as the Securities have not been registered under the
Securities Act).

4.8 Additional Information. The Investor acknowledges that it has been afforded
the opportunity to ask questions and receive answers concerning the Company and
to obtain additional information that it has requested to verify the accuracy of
the information contained herein. Notwithstanding the foregoing, nothing
contained herein shall operate to modify or limit in any respect the
representations and warranties of the Company or to relieve it from any
obligations to the Investor for breach thereof or the making of misleading
statements or the omission of material facts in connection with the transactions
contemplated herein.

4.9 U.S. Person. The Investor certifies that (i) it is a natural person resident
in the United States or (ii) it is an entity organized or incorporated under the
laws of any state of the Unites States or the District of Columbia and having
its principal place of business in the United States.

 

19



--------------------------------------------------------------------------------

4.10 Broker Fees. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of the Investor.

4.11 Sufficient Funds. The Investor has on hand as of the date hereof, and will
have as of the Closing Date, all of the funds available that are necessary to
consummate the transactions contemplated by this Agreement.

4.12 Information in the Proxy Statement. None of the information supplied by the
Investor in writing or electronically specifically for inclusion or
incorporation by reference in the Proxy Statement (or any amendment thereof or
supplement thereto) will, at the date mailed to the Stockholders or at the time
of the Stockholder Meeting, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they are made, not misleading.

4.13 No Other Representations or Warranties. Except for the representations and
warranties set forth in this Article 4 or as provided in Section 8.2, neither
the Investor nor any other Person makes any express or implied representation or
warranty with respect to the Investor or with respect to any other information
provided to the Company in connection with the transactions contemplated
hereunder.

ARTICLE 5

ADDITIONAL COVENANTS

The Company and the Investor hereby agree to do the following:

5.1 No Solicitation of Transactions.

(a) From and after the date hereof until the Closing Date or, if earlier, the
termination of this Agreement in accordance with Article 7, the Company agrees
that it and its Subsidiaries and Affiliates shall not, and that it shall cause
its directors, officers and other representatives (including legal and financial
advisors) not to, directly or indirectly, (i) initiate or solicit, or take any
other action to facilitate, a Competing Proposal, (ii) initiate, continue or
participate in discussions or negotiations with respect to any Competing
Proposal, (iii) furnish or exchange any information to or with any Person in
connection with a Competing Proposal, (iv) enter into any letter of intent,
agreement in principle or other agreement, arrangement, commitment or
understanding with respect to a Competing Proposal, (v) approve or recommend any
Competing Proposal, (vi) withdraw, change, amend, modify or qualify, in a manner
adverse to the Investor, any recommendation of the Board with respect to the
transactions contemplated hereunder, or (vii) resolve or agree to do any of the
foregoing (any act or failure to act relating to clauses (v) and (vi) above, a
“Change of Recommendation”); provided that the Parties acknowledge and agree
that the Company may take any action that would otherwise be prohibited or
restricted pursuant to this Section 5.1(a) with respect to, but limited to,
(i) any business or assets with a book value of less than five million dollars
($5,000,000) and (ii) the real property owned by the Company and located in
(A) Singapore, (B) Orléans, France and (3)

 

20



--------------------------------------------------------------------------------

Kildare, Ireland, including, in each case, entering into any letter of intent,
agreement in principle or other agreement or arrangement with respect to such
properties or otherwise consummating a sale thereof.

(b) Notwithstanding anything to the contrary contained in Section 5.1(a), if at
any time following the date hereof and prior to obtaining the Stockholder
Approval, (i) the Company receives a written Competing Proposal that the Board
believes in good faith to be bona fide and (ii) the Board determines in good
faith, after consultation with the Company’s outside legal and financial
advisors, that (A) such Competing Proposal constitutes or could reasonably be
expected to result, after the taking of any of the actions referred to in either
of clause (x) or (y) below, in a Superior Proposal and (B) the failure to take
the actions referred to in clauses (x) and (y) below would be inconsistent with
the proper exercise of the fiduciary duties of the Board to the Stockholders
under applicable Law, then the Company may take the following actions:
(x) furnish nonpublic and other information and provide access to the Company’s
facilities, personnel and representatives of the Company to the third party
making such Competing Proposal, if, and only if, prior to so furnishing such
information and providing such access, the Company receives from the third party
an executed Acceptable Confidentiality Agreement and (y) engage in discussions
or negotiations with the third party with respect to the Competing Proposal. The
Company shall promptly (and in any event within two Business Days) (A) notify
the Investor if it receives a Competing Proposal, including the material terms
and conditions thereof and the identity of the Person making such Competing
Proposal; (B) notify the Investor of the determination of the Board as provided
for in clause (ii) above; (C) keep the Investor reasonably apprised and update
the Investor as to any material developments, discussions and negotiations
concerning such Competing Proposal; and (D) provide to the Investor any material
non-public information concerning the Company or any Company Subsidiary provided
to such third party pursuant to clause (x) or (y) above, which was not
previously provided to the Investor. Prior to terminating this Agreement to
enter into a definitive agreement with respect to any Superior Proposal, the
Company shall promptly deliver to the Investor a written notice (the “Offer
Notice”) of such Superior Proposal (the “Offer”), which Offer Notice
shall describe all material terms and conditions of the Superior Proposal,
including the party that made the Superior Proposal, and shall include a copy of
the relevant proposed transaction agreements with such party. In the case of the
initial Superior Proposal, the Company shall give the Investor forty-eight
(48) hours after delivery of the Offer Notice to propose revisions to the terms
of this Agreement or the transactions contemplated hereby (or make any other
proposals) (a “Matching Bid”) and during such time shall negotiate and cause its
representatives to negotiate (if the Investor notifies the Company that it
desires to negotiate), in good faith with the Investor as to such Matching Bid.
If the Competing Proposal to which the initial Offer Notice applies is modified
in any material respect in response to a Matching Bid (including any subsequent
Matching Bid with respect thereto) or otherwise, the Company shall give the
Investor a new Offer Notice following which the Investor shall have twenty-four
(24) hours to propose a new Matching Bid, and during such time the Company shall
negotiate and cause its representatives to negotiate (if the Investor notifies
the Company that it desires to negotiate), in good faith with the Investor as to
such Matching Bid. The Board shall take into account the terms and conditions of
any Matching Bid in determining whether the Competing Proposal continues to
constitute a Superior Proposal.

 

21



--------------------------------------------------------------------------------

(c) Notwithstanding the limitations set forth in Section 5.1(a), if the Board
has concluded in good faith after consultation with the Company’s outside legal
and financial advisors that a Competing Proposal constitutes a Superior
Proposal, after and subject to compliance with the requirements contained in
Section 5.1(b), and that the failure to take the following actions would be
inconsistent with the proper exercise of the fiduciary duties of the Board to
the Stockholders under applicable Law, then the Board may prior to obtaining
Stockholder Approval cause the Company to effect a Change of Recommendation,
terminate this Agreement in accordance with Section 7.1(e) and concurrently with
such termination enter into a binding written agreement with respect to such
Superior Proposal; provided, that the Company shall not terminate this Agreement
in accordance with Section 7.1(e) and any purported termination in accordance
therewith shall be void and of no force and effect unless concurrently with such
termination the Company pays the Termination Fee to the Investor.

(d) Notwithstanding the limitations set forth in Section 5.1(a) and prior to
obtaining Stockholder Approval, the Board may, other than in connection with a
Competing Proposal (which is subject to Sections 5.1(b) and (c)), effect a
Change of Recommendation under Section 5.1(a)(vi) if the Board has concluded in
good faith after consultation with the Company’s outside legal and financial
advisors that the failure of the Board to effect such Change of Recommendation
would be inconsistent with the proper exercise of the fiduciary duties of the
Board to the Stockholders under applicable Law.

(e) Nothing contained in this Agreement shall prohibit the Company or the Board
from making any disclosure to the Stockholders if the Board has reasonably
determined in good faith, after consultation with outside legal counsel, that
the failure to do so would be inconsistent with any applicable Law; provided,
that disclosures under this Section 5.1(e) shall not be a basis, in themselves,
for the Investor to terminate this Agreement pursuant to Section 7.1(b).

5.2 Legend. The Investor agrees with the Company that the certificates
evidencing the Shares will bear the following legend:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED UNLESS
THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH
SECURITIES OR THE SECURITIES ARE SOLD AND TRANSFERRED IN A TRANSACTION THAT IS
EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF SUCH ACT.”

5.3 Preparation of Proxy Statement; Stockholder Meeting.

(a) In connection with the Stockholder Meeting, the Company shall prepare and
file with the SEC the Proxy Statement, amended to reflect the transactions and
terms contemplated hereby and by the Settlement Agreement, as promptly as
reasonably practicable, and in any event by no later than five (5) Business Days
following the date hereof. The Investor and the Company shall cooperate in the
preparation and filing of the Proxy Statement to the extent related to the
transactions contemplated hereby. The Company will advise the Investor

 

22



--------------------------------------------------------------------------------

promptly after it receives any oral or written request by the SEC for amendment
of the Proxy Statement or comments thereon and responses thereto or requests by
the SEC for additional information insofar as any such request for amendment,
comment, response or request for additional information relates to the
transactions contemplated hereby and will promptly provide the Investor with
copies of any written communication from the SEC or any state securities
commission. The Company shall give the Investor and its counsel a reasonable
opportunity to review and comment on the Proxy Statement, any amendments thereto
and any responses of the Company in response to any request or comment of the
SEC, in each case, to the extent related to the transactions contemplated
hereby, and shall give due consideration to all reasonable additions, deletions
or changes suggested thereto by the Investor and its counsel. Other than the
Proxy Statement, or as otherwise required by a court order or the Company’s
governance documents, the Company shall agree not to file a proxy statement or
amend the Proxy Statement, or take any action that would establish a new
nomination deadline, relating to its next annual meeting of Stockholders until
after the earlier of the Closing or the termination of this Agreement. The
Company shall cause the Proxy Statement to be mailed to the Stockholders as
promptly as reasonably practicable after it has been cleared by the SEC.

(b) If, at any time prior to the Closing Date, any information relating to the
Parties, or any of their respective Affiliates, officers or directors, is
discovered by such Party that should be set forth in an amendment or supplement
to the Proxy Statement so that the Proxy Statement would not include any
misstatement of a material fact or omit to state any material fact required to
be stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they are made, not misleading, such Party
shall as promptly as practicable notify the other Party and an appropriate
amendment or supplement describing such information shall be filed by the
Company with the SEC as promptly as practicable after the Investor has had a
reasonable opportunity to review and comment thereon (to the extent related to
the transactions contemplated hereby) and, to the extent required by applicable
Law, disseminated to the Stockholders. The Proxy Statement will comply as to
form in all material respects with the applicable requirements of the Securities
Act, the Exchange Act and other applicable Law, including the regulations and
requirements of NASDAQ.

(c) In addition to their obligations pursuant to Section 5.3(a) and
Section 5.3(b), the Company shall make all necessary filings with respect to the
transactions contemplated hereunder, including the issuance of the Shares, the
Warrants and the Underlying Shares, under the Securities Act, the Exchange Act
and applicable Blue Sky Laws and make available to the Investor copies of such
filings.

(d) As promptly as reasonably practicable after the Proxy Statement is
definitive, the Company shall duly call, give notice to the Stockholders of,
convene and hold the Stockholder Meeting. The Company shall (i) solicit the
Stockholder Approval and (ii) subject to a Change in Recommendation permitted by
Sections 5.1(c) or (d), include in the Proxy Statement the Board’s
recommendation to the Stockholders that they approve the transactions
contemplated hereby, and include therein disclosure regarding the approval of
the Board.

5.4 Conduct of Business. During the period between the date hereof and the
Closing, the Company shall: (a) provide the Investor with all monthly financial
statements, budgets and forecasts provided to the Board concurrently with their
provision to the Board; (b)

 

23



--------------------------------------------------------------------------------

conduct its business in the ordinary course in a manner consistent with past
practice, including, without limitation, subject to Section 5.1; (c) not grant
any waiver or exemption to any Person under any Rights Agreement or modify or
amend any Rights Agreement for the benefit of any Person; and (d) subject to
Section 5.1, not, in any manner, issue or sell, agree to issue or sell, enter
into or affect any issuance or sale, or be deemed to have entered into or
affected any issuance or sale, of any Equity Interests (other than in accordance
with the Rights Agreements, the Incentive Plans or the ESPP or repurchases of
cashless exercises of options or tax withholdings upon the vesting of options of
incentive awards). In furtherance of the foregoing, the Parties acknowledge and
agree that the Company may take any action that would otherwise be prohibited or
restricted pursuant to Section 5.1(a) with respect to, but limited to, (i) any
business or assets with a book value of less than five million dollars
($5,000,000) and (ii) the real property owned by the Company and located in
(A) Singapore, provided that the Company shall not consummate such transaction
(without consent of the Investor, which shall not be unreasonably delayed,
conditioned or withheld) unless such transaction is on terms and conditions
substantially similar to, or more favorable to the Company than, those set forth
on the term sheet delivered to the Investor on February 4, 2013 or as otherwise
set forth on Section 5.4 of the Company Disclosure Schedule, (B) Orléans, France
and (3) Kildare, Ireland, including, in each case, entering into any letter of
intent, agreement in principle or other agreement or arrangement with respect to
such properties or otherwise consummating a sale thereof.

5.5 Further Assurances. From time to time after the date of this Agreement, the
Parties shall execute, acknowledge and deliver to the other Party such other
instruments, documents, and certificates and will take such other actions as the
other Party may reasonably request in order to consummate the transactions
contemplated by this Agreement.

5.6 Indemnification.

(a) In consideration of the Investor’s execution and delivery of this Agreement,
the Registration Rights Agreement and the Settlement Agreement and acquiring the
Securities thereunder and in addition to all of the Company’s other obligations
hereunder and thereunder, the Company shall defend, protect, indemnify and hold
harmless the Investor and each Affiliate of the Investor and all of their
respective shareholders, partners, members, officers, directors, employees and
direct or indirect investors and all of the foregoing Persons’ agents and other
representatives (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith, including all
judgments, amounts paid in settlement, court costs and costs of investigation,
and including reasonable attorneys’ fees and disbursements (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought) (the “Indemnified Liabilities”), incurred by any Indemnitee
as a result of, or arising out of, or relating to (i) any misrepresentation or
breach of any representation or warranty made by the Company in this Agreement,
the Warrants, the Registration Rights Agreement, the Settlement Agreement or any
other agreement, certificate, instrument or document contemplated hereby or
thereby or (ii) any breach of any covenant, agreement or obligation of the
Company contained in this Agreement, the Warrants, the Registration Rights
Agreement, the Settlement Agreement or any other agreement, certificate,
instrument or document contemplated hereby or thereby.

 

24



--------------------------------------------------------------------------------

(b) Promptly after receipt by an Indemnitee under this Section 5.6 of notice of
the commencement of any action or proceeding (including any governmental action
or proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim for indemnification in respect thereof is to be made against the Company
under this Section 5.6, deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel reasonably satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel at its own expense, except that the reasonable fees and expenses of such
counsel shall be borne by the Company if (i) the employment of such counsel has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, based upon the advice of counsel to
the Investor, a material conflict on any material issue between the position of
the Company and the position of the Investor, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Indemnitee shall reasonably cooperate with the Company in
connection with any negotiation or defense of any such action or Indemnified
Liabilities by the Company and shall furnish to the Company all information
reasonably available to the Indemnitee that relates to such action or
Indemnified Liabilities. The Company shall keep the Indemnitee fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. The Company shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the Company shall not unreasonably withhold, delay or
condition its consent. The Company shall not, without the prior written consent
of the Indemnitee, consent to entry of any judgment or enter into any settlement
or other compromise which (i) does not include as an unconditional term thereof
the giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liabilities, (ii) requires any
admission of wrongdoing by such Indemnitee, or (iii) obligates or requires an
Indemnitee to take, or refrain from taking, any action. Following
indemnification as provided for hereunder, the Company shall be subrogated to
all rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to the Company within a reasonable time after
the Indemnitee has received notice of the commencement of any such action shall
not relieve the Company of any liability to the Indemnitee under this
Section 5.6, except to the extent that the Company is materially prejudiced in
its ability to defend such action.

(c) The parties acknowledge and agree that in no event shall the Indemnitees be
entitled to payments under this Section 5.6 in excess of the Purchase Price.

(d) Subject to Section 8.7 and other than with respect to fraud, (i) the
indemnity agreements contained herein shall be the sole and exclusive remedy of
the Investor for any and all claims, damages or other matters arising under, out
of, or related to this Agreement, the Warrants, the Registration Rights
Agreement, the Settlement Agreement and agreements, certificates, instruments or
documents contemplated hereby or thereby, and (ii) no Person will have any other
entitlement, remedy or recourse, whether in contract, tort, strict liability,
equitable remedy or otherwise, it being agreed that all of such other remedies,
entitlements and recourse are expressly waived and released by the Parties to
the fullest extent permitted by Law.

 

25



--------------------------------------------------------------------------------

5.7 Fees. Except as otherwise set forth herein or as otherwise agreed upon in
writing by the Company and the Investor, each Party shall bear its own expenses
in connection with the sale of the Shares and the Warrants to the Investor.

5.8 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of any of
the Securities in a manner that would require the registration under the
Securities Act of the sale of any of the Securities.

5.9 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue Shares pursuant to this Agreement and
Underlying Shares pursuant to any exercise of the Warrants. The Company shall
reserve and so long as any Securities are outstanding, the Company shall
continue to reserve and keep available at all times, free of preemptive rights,
a number of shares of Common Stock equal to the maximum number of Shares
issuable pursuant to this Agreement and Underlying Shares issuable pursuant to
any exercise of the Warrants.

5.10 Governmental Approvals. Each of the Company and the Investor undertakes and
agrees to file as soon as practicable after the Parties have determined in their
reasonable discretion that consent is required under the HSR Act to consummate
the sale of the Securities (which determination and filing shall be made no
later than the latest to occur of (i) 35 days prior to the Stockholder Meeting
and (ii) five Business Days after the date on which the Company notifies the
Investor of the date on which the Stockholder Meeting will be held), a
Notification and Report Form and documentary materials in respect of the
transactions contemplated by this Agreement that substantially comply with the
provisions of the HSR Act, and the rules thereunder, with the United States
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice (and shall file as soon as practicable any form or report
required by any other Governmental Entity relating to antitrust matters) if such
filing is required. In furtherance of the foregoing, each Party agrees to
(A) use commercially reasonable efforts to comply at the earliest practicable
date with any request under the HSR Act for additional information, documents,
or other materials received by each of them or any of their respective
Affiliates from any Governmental Entity in respect of such filings or such
transactions, and (B) cooperate with each other in connection with any such
filing and in connection with resolving any investigation or other inquiry of
any Governmental Entity under the HSR Act with respect to any such filing or any
such transaction. Each Party shall use its commercially reasonable efforts to
furnish to the other Party all information required for any application or other
filing to be made pursuant to any Law in connection with the transactions
contemplated by this Agreement (including, to the extent permitted by Law,
responding to any reasonable requests for copies of documents filed with the
other Party’s prior filings). The Investor and the Company shall permit each
other to review in advance any proposed communication to any Governmental
Entity, subject to applicable Law and provided that the Parties shall not be
required to provide each other material related to a Party’s valuation of the
transactions contemplated hereby or any other confidential information of a
Party. Each such Party shall promptly inform the other Party of any oral
communication with, and provide copies of written communications with, any
Governmental Entity regarding any such filings or any such

 

26



--------------------------------------------------------------------------------

transaction. No Party shall independently participate in any meeting with any
Governmental Entity in respect of any such filings, investigation, or other
inquiry without giving the other Party prior notice of the meeting and, to the
extent permitted by such Governmental Entity, the opportunity to attend and/or
participate. Subject to Law, the Parties will consult and cooperate with one
another in connection with any analyses, appearances, presentations, memoranda,
briefs, arguments, opinions and proposals made or submitted by or on behalf of
any Party relating to proceedings under the HSR Act. The Investor and the
Company shall each pay one half of all filing fees in connection with all
filings under the HSR Act.

5.12 Financial Information. At the request and expense of the Investor or any of
its Affiliates, the Company shall permit the Investor or such Affiliate to
include the Company’s audited financial statements and any other financial
information of the Company in any filing or report of the Investor or such
Affiliate filed with the SEC under the Exchange Act or the Securities Act to the
extent required under the SEC’s rules and regulations relating to significant
subsidiaries or equity method accounting, and the Company shall, and shall cause
its independent registered public accounting firm to, reasonably cooperate with
the Investor or such Affiliate with respect to the provision of such required
information as promptly as practicable. The Investor shall, or shall cause its
applicable Affiliate to, defend, protect, indemnify and hold harmless the
Company and each Affiliate of the Company and all of their respective officers,
directors, employees and all of the foregoing Persons’ agents and other
representatives (collectively, the “Company Indemnitees”) from and against any
and all Indemnified Liabilities incurred by any Company Indemnitee as a result
of, or arising out of, or relating to the inclusion of such audited financial
statements and other financial information of the Company in any filing or
report of the Investor or such Affiliate filed with the SEC under the Exchange
Act or the Securities Act; provided, however, that the Investor and its
Affiliates will not have any liability, and will not be required to indemnify
the Company Indemnitees, with respect to, and the Company will be solely
responsible for, the content and substance of such audited financial statements
and other financial information provided by or on behalf of the Company.

ARTICLE 6

CONDITIONS TO CLOSING

6.1 Conditions to Investor’s Obligations. The obligation of the Investor to
purchase the Shares and Warrants as set forth in Section 2.1 shall be subject to
the satisfaction or waiver by the Investor of each of the following conditions,
in each case, on the Closing Date:

(a) The Company shall have delivered to the Investor a copy of the executed and
delivered instruction letter from the Company to the Transfer Agent instructing
the Transfer Agent to deliver a stock certificate representing the Shares to the
Investor or to credit the Shares to the Investor’s or its designee’s balance
account with The Depository Trust Company through its Deposit Withdrawal At
Custodian system, or to the Investor’s or its designee’s direct registration
account.

(b) The Company shall have executed and delivered to the Investor the
Registration Rights Agreement.

 

27



--------------------------------------------------------------------------------

(c) The Company shall have executed and delivered to the Investor the Warrants
in favor of the Investor.

(d) No change, event, development, condition, occurrence or effect shall have
occurred or come into existence since the date of this Agreement that has had or
would reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

(e) The Stockholder Nominees shall have been elected to serve on the Board at
the Stockholder Meeting.

(f) There shall have been no law, rule, regulation, order, judgment or decree
enacted, entered or promulgated by any Governmental Entity or NASDAQ which would
have the effect of prohibiting the transactions contemplated by this Agreement.

(g) All representations and warranties of the Company contained in this
Agreement (without giving effect to any references to any Company Material
Adverse Effect or materiality qualifications and other qualifications based upon
the concept of materiality or similar phrases contained therein) shall be true
and correct as of the Closing Date with the same force and effect as if made as
of such date, except for representations and warranties that relate to a
specific date or time (which need only be true and correct as of such date or
time), except as has not had and would not reasonably be expected to have,
individually or in the aggregate with all other such failures to be true or
correct, a Company Material Adverse Effect.

(h) The Company shall not have breached or failed, in any material respect, to
perform or to comply with any agreement or covenant to be performed or complied
with by it under this Agreement or any such breach or failure shall have been
cured, and there shall not be in effect any legal requirement or injunction that
prohibits the consummation of the transactions contemplated under this
Agreement.

(i) The Stockholder Approval has been obtained.

(j) The Company shall have obtained all governmental, regulatory, NASDAQ and
third-party consents and approvals, if any (including any consent required under
the HSR Act), necessary for the issuance and sale of the Securities and the
listing of the Shares and the Underlying Shares on NASDAQ, subject to official
notice of issuance, and the Investor shall have obtained any consent required
under the HSR Act necessary for its purchase of the Securities.

(k) The Company shall have delivered to the Investor an officer’s certificate
dated as of the Closing Date attaching copies of resolutions duly adopted by the
Board, authorizing and approving the execution and delivery of this Agreement,
the Warrants and the Registration Rights Agreement and the consummation of the
transactions contemplated hereby and thereby.

6.2 Conditions to Company’s Obligations. The obligation of the Company to
consummate the Closing shall be subject to the satisfaction or waiver by the
Company of each of the following conditions, in each case, on the Closing Date:

(a) The Investor shall have executed and delivered to the Company the
Registration Rights Agreement.

 

28



--------------------------------------------------------------------------------

(b) The Investor shall have delivered the Purchase Price.

(c) The Stockholder Approval shall have been obtained.

(d) There shall have been no law, rule, regulation, order, judgment or decree
enacted, entered or promulgated by any Governmental Entity or NASDAQ which would
have the effect of prohibiting the transactions contemplated by this Agreement.

(e) All representations and warranties of the Investor contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date with the same force and effect as if made as of such date, except for
representations and warranties that relate to a specific date or time (which
need only be true and correct in all material respects as of such date or time).

(f) The Investor shall not have breached or failed, in any material respect, to
perform or to comply with any agreement or covenant to be performed or complied
with by it under this Agreement or any such breach or failure shall have been
cured, and there shall not be in effect any legal requirement or injunction that
prohibits the consummation of the transactions contemplated under this
Agreement.

(g) The Company shall have obtained all governmental, regulatory, NASDAQ or
third-party consents and approvals, if any (including any consent required under
the HSR Act), necessary for the issuance and sale of the Securities, and the
Investor shall have obtained any consent required under the HSR Act necessary
for its purchase of the Securities.

(h) The Investor shall have delivered to the Company an officer’s certificate
dated as of the Closing Date attaching copies of resolutions duly adopted by the
board of directors or equivalent body of the Investor, authorizing and approving
the execution and delivery of this Agreement and the Registration Rights
Agreement and the consummation of the transactions contemplated hereby and
thereby.

ARTICLE 7

TERMINATION

7.1 Termination. This Agreement may be terminated at any time:

(a) by mutual written agreement of the Company and the Investor;

(b) by the Investor, at any time prior to the Closing Date if: (i) there shall
be an inaccuracy or breach of any representation or warranty of the Company
contained in this Agreement or breach of any covenant of the Company contained
in this Agreement, in any case, such that any closing condition contained in
Section 6.1 is not or is reasonably likely not to be satisfied, (ii) the
Investor shall have delivered to the Company written notice of such inaccuracy
or breach, and (iii) either such inaccuracy or breach is not capable of cure or
at least twenty (20) calendar days shall have elapsed since the date of delivery
of such written notice to the Company

 

29



--------------------------------------------------------------------------------

and such inaccuracy or breach shall not have been cured; provided, however, that
the Investor shall not be permitted to terminate this Agreement pursuant to this
Section 7.1(b) if: (A) any material covenant of the Investor contained in this
Agreement shall have been breached in any respect, and such breach shall not
have been cured; or (B) there shall be an inaccuracy or breach of any
representation or warranty of the Investor contained in this Agreement, in each
of the foregoing cases such that any closing condition contained in Section 6.2
is not or is reasonably not likely to be satisfied;

(c) by the Company, at any time prior to the Closing Date if: (i) there shall be
an inaccuracy or breach of any representation or warranty of the Investor
contained in this Agreement or breach of any covenant of the Investor contained
in this Agreement, in any case, such that any closing condition contained in
Section 6.2 is not or is reasonably likely not to be satisfied, (ii) the Company
shall have delivered to the Investor written notice of such inaccuracy or
breach, and (iii) either such inaccuracy or breach is not capable of cure or at
least twenty (20) calendar days shall have elapsed since the date of delivery of
such written notice to the Investor and such inaccuracy or breach shall not have
been cured; provided, however, that the Company shall not be permitted to
terminate this Agreement pursuant to this Section 7.1(c) if: (A) any material
covenant of the Company contained in this Agreement shall have been breached in
any respect, and such breach shall not have been cured; or (B) there shall be an
inaccuracy or breach of any representation or warranty of the Company contained
in this Agreement, in each of the foregoing cases such that any closing
condition contained in Section 6.1 is not or is reasonably not likely to be
satisfied;

(d) by the Investor if the Board shall have effected a Change of Recommendation;

(e) by the Company if, prior to obtaining the Stockholder Approval, the Board
(or any committee thereof) has received a Superior Proposal and has determined
to accept it, subject to compliance by the Company with Section 5.1 in all
material respects;

(f) by the Investor if either of the Stockholder Nominees has not been elected
to serve as a director of the Company at the Stockholder Meeting or any
adjournment thereof;

(g) by either the Company or the Investor if the Stockholder Approval has not
been obtained at the Stockholder Meeting or any adjournment thereof; or

(h) by either the Company or the Investor if the Closing has not occurred by
May 6, 2013, unless delayed by any governmental or regulatory consent required
under the HSR Act that has not been obtained such that any closing condition
contained in Section 6.1(j) or Section 6.2(g) has not been satisfied, in which
case such date shall be extended until May 31, 2013; provided, however, that the
right to terminate this Agreement under this Section 7.1(h) shall not be
available to any Party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur by such date.

7.2 Effect of Termination. If this Agreement is terminated by either Party
pursuant to the provisions of Section 7.1, except as set forth in the
immediately following

 

30



--------------------------------------------------------------------------------

sentence, this Agreement shall immediately become void and there shall be no
further obligations on the part of either Party or their respective directors,
officers, employees, agents or representatives, except (a) with respect to the
provisions of this Article 7 and Article 8, which shall survive the termination
of this Agreement, and (b) with respect to any liabilities or damages incurred
or suffered as a result of the willful breach by the Company or the Investor of
any of their respective representations, warranties, covenants or other
agreements set forth in this Agreement. Notwithstanding anything to the contrary
contained in this Agreement, nothing shall limit or prevent any Party from
exercising any rights or remedies it may have under Section 8.7 in lieu of
terminating this Agreement to the provisions of Section 7.1.

7.3 Termination Fee and Investor Expenses.

(a) Notwithstanding anything to the contrary contained herein, the Company
agrees that if this Agreement is terminated pursuant to Section 7.1(d),
Section 7.1(e), Section 7.1(f) or Section 7.1(g) then the Company shall pay the
Investor the Termination Fee and the Investor Expenses in immediately available
funds (x) within two Business Days after the date of termination, in the case of
a termination pursuant to Section 7.1(d), Section 7.1(f) or Section 7.1(g) and
(y) concurrently with such termination, in the case of a termination pursuant to
Section 7.1(e). “Termination Fee” means $900,000. In no event shall payment of
more than one Termination Fee be made. Notwithstanding anything to the contrary
contained in this Agreement: (i) the Investor’s right to receive the Termination
Fee and the Investor Expenses pursuant to this Section 7.3(a) shall be the
Investor’s sole and exclusive remedy against the Company or any of its
Affiliates, stockholders, directors, officers, employees, agents or
representatives for any loss, claim, damage, liability or expense suffered as a
result of the failure of any of the transactions contemplated hereby to be
consummated in circumstances giving rise to the obligation of the Company to pay
the Termination Fee and the Investor Expenses under this Section 7.3(a); and
(ii) upon payment of all amounts that are required to be paid pursuant to this
Section 7.3(a), none of the Company or any of its Affiliates, stockholders,
directors, officers, employees, agents or representatives shall have any further
liability or obligation relating to or arising out of this Agreement (other than
any obligation to pay any amounts due pursuant to the second sentence of
Section 7.3(b).

(b) The Company acknowledges that the agreements contained in this Section 7.3
are an integral part of the transactions contemplated by this Agreement and that
without these agreements, the Investor would not enter into this Agreement. If
the Company shall fail to pay any amount payable pursuant to Section 7.3(a) when
due, the Company shall reimburse the Investor for all costs and expenses
actually incurred or accrued by the Investor (including reasonable fees and
expenses of counsel) in connection with the collection under and enforcement of
such Section.

ARTICLE 8

MISCELLANEOUS

8.1 Notices. Any notices or other communications required or permitted under, or
otherwise given in connection with, this Agreement shall be in writing and shall
be deemed to have been duly given (a) when delivered or sent if delivered in
Person or sent by facsimile transmission (provided confirmation of facsimile
transmission is obtained), (b) on the

 

31



--------------------------------------------------------------------------------

fifth (5th) Business Day after dispatch by registered or certified mail, return
receipt requested, postage prepaid, (c) on the next Business Day if transmitted
by national overnight courier or (d) on the date delivered if sent by email
(provided confirmation of email receipt is obtained from the recipient and if
followed by transmittal by national overnight courier or hand for delivery on
the next Business Day), in each case as follows (or to such other address for a
Party as shall be specified by like notice):

(i) if to the Investor, to:

c/o Steel Partners II, L.P.

590 Madison Avenue

New York, New York 10022

Attention: Warren Lichtenstein

                  Leonard McGill

Phone: (212) 520-2300

Fax: (212) 520-2337

Email: warren@steelpartners.com

            len@steelpartners.com

with a copy (for informational purposes only) to:

Olshan Frome Wolosky LLP

65 East 55th Street

New York, New York 10022

Attention: Steven Wolosky

                 Michael R. Neidell

Phone: (212) 451-2300

Fax: (212) 451-2222

Email: swolosky@olshanlaw.com

            mneidell@olshanlaw.com

(ii) if to the Company, to:

ModusLink Global Solutions, Inc.

1601 Trapelo Road

Suite 170

Waltham, MA 02451

Attn: Peter L. Gray

Phone: (781) 663-5024

Fax:     (781) 663-5095

Email: peter_gray@moduslink.com

 

32



--------------------------------------------------------------------------------

with a copy to:

Latham & Watkins LLP

233 South Wacker Drive, Suite 5800

Chicago, IL 60606

Attn: Mark D. Gerstein

         Zachary A. Judd

Phone: (312) 876-7700

Fax:     (312) 993-9769

Email: mark.gerstein@lw.com

            zachary.judd@lw.com

8.2 Survival of Representations and Warranties, etc. All representations and
warranties made in, pursuant to or in connection with this Agreement will
survive the execution and delivery of this Agreement indefinitely,
notwithstanding any investigation at any time made by or on behalf of any Party
hereto; and all statements contained in any certificate, instrument or other
writing delivered by or on behalf of any Party required to be made pursuant to
the terms of this Agreement or required to be made in connection with or in
contemplation of the transactions contemplated by this Agreement will constitute
representations and warranties by such Party pursuant to this Agreement.

8.3 Assignment. This Agreement will be binding upon and will inure to the
benefit of each and all of the Parties, and neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned by either Party
without the prior written consent of the other Party, except that the Investor
may assign or delegate any or all of its rights, interests or obligations
hereunder to an Affiliate without such consent, provided that such Affiliate
agrees in a writing reasonably satisfactory to the Company to be bound by the
terms and conditions of the Settlement Agreement.

8.4 Entire Agreement. Except for the Registration Rights Agreement, the Warrants
and the Settlement Agreement, this Agreement contains the entire agreement by
and between the Company and the Investor with respect to the transactions
contemplated by this Agreement and supersedes all prior agreements and
representations, written or oral, with respect thereto.

8.5 Waivers and Amendments. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions of this Agreement
may be waived, only by a written instrument signed by the Parties or, in the
case of a waiver, by the Party waiving compliance. No delay on the part of
either Party in exercising any right, power or privilege pursuant to this
Agreement will operate as a waiver thereof, nor will any waiver on the part of
either Party of any right, power or privilege pursuant to this Agreement, nor
will any single or partial exercise of any right, power or privilege pursuant to
this Agreement, preclude any other or further exercise thereof or the exercise
of any other right, power or privilege pursuant to this Agreement. The rights
and remedies provided pursuant to this Agreement are cumulative and are not
exclusive of any rights or remedies which any party otherwise may have at law or
in equity.

8.6 Governing Law; Jurisdiction; Venue; Process; Jury Trial. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR
RULE THAT WOULD CAUSE THE

 

33



--------------------------------------------------------------------------------

APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.
Each of the Parties hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any Delaware State court, or
Federal court of the United States of America, sitting in Delaware, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the agreements delivered in connection herewith or
the transactions contemplated hereby or thereby or for recognition or
enforcement of any judgment relating thereto, and each of the Parties hereby
irrevocably and unconditionally (i) agrees not to commence any such action or
proceeding except in such courts, (ii) agrees that any claim in respect of any
such action or proceeding may be heard and determined in such Delaware State
court or, to the extent permitted by law, in such Federal court, (iii) waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any such action or
proceeding in any such Delaware State or Federal court, and (iv) waives, to the
fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such Delaware State or Federal
court. Each of the Parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Each Party
irrevocably consents to service of process in the manner provided for notices in
Section 8.1. Nothing in this Agreement will affect the right of any Party to
serve process in any other manner permitted by Law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

8.7 Remedies. Each Party acknowledges and agrees that (a) the covenants,
obligations and agreements of each Party contained in this Agreement relate to
special, unique and extraordinary matters and (b) a violation of any of the
covenants, obligations or agreements contained in this Agreement by a Party will
cause the other Party irreparable injury for which adequate remedies are not
available at law. Therefore, the Parties agree that each Party shall be entitled
to an injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the other Party from committing any
violation of such covenants, obligations or agreements and to specifically
enforce the terms of this Agreement, in addition to any other remedies available
at law or in equity. Furthermore, the Parties hereby waive, and shall use their
commercially reasonable best efforts to cause their stockholders, members,
partners, Affiliates and representatives to waive, any requirement for the
securing or posting of any bond in connection with such remedy.

8.8 Counterparts. This Agreement may be executed by the Parties by facsimile or
electronic mail transmission in one or more counterparts, and by the different
Parties in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement.

8.9 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

34



--------------------------------------------------------------------------------

8.10 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

[Signature Page Follows]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

MODUSLINK GLOBAL SOLUTIONS, INC. By:  

/s/ Peter L. Gray

  Name: Peter L. Gray  

Title: Executive Vice President, Chief

          Administrative Officer and General

          Counsel

STEEL PARTNERS HOLDINGS L.P. By:   Steel Partners Holdings GP Inc., its general
  partner By:  

/s/ Warren Lichtenstein

  Name: Warren Lichtenstein   Title:



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT, dated as of                  , 2013 (this
“Agreement”), by and between ModusLink Global Solutions, Inc., a Delaware
corporation (the “Company”), and Steel Partners Holdings L.P., a Delaware
limited partnership (the “Investor”). Unless otherwise defined herein, all
capitalized terms used in this Agreement shall have the meanings set forth in
the Investment Agreement (defined below).

W I T N E S S E T H:

WHEREAS, the Company and the Investor entered into that certain Investment
Agreement, dated as of February 11, 2013 (the “Investment Agreement”);

WHEREAS, in connection with transactions contemplated by, and pursuant to the
terms and conditions of, the Investment Agreement, the Company will issue and
sell to the Investor (i) shares (the “Shares”) of the common stock of the
Company, par value $0.01 (the “Common Stock”) and (ii) warrants (the “Warrants”)
to purchase newly issued shares of Common Stock (the shares of Common Stock
issuable upon exercise of the Warrants, the “Underlying Shares”); and

WHEREAS, in connection with the transactions contemplated by the Investment
Agreement, the Company and the Investor have agreed to enter into this Agreement
with respect to the Shares, the Underlying Shares and the Common Stock.

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
in this Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

  1. Representations and Warranties of the Investor.

The Investor hereby represents and warrants to the Company as follows:

(a) The Investor is a limited partnership duly organized and validly existing
under the laws of the State of Delaware.

(b) The Investor has full legal right, power and authority to enter into and
perform this Agreement, and the execution and delivery of this Agreement by the
Investor and the consummation by the Investor of the transactions contemplated
hereby have been duly authorized by all necessary partnership action on behalf
of the Investor. This Agreement constitutes a legally valid and binding
agreement of the Investor, enforceable against it in accordance with its terms.

(c) The Investor is an “accredited investor” within the meaning set forth in the
rules and regulations promulgated under the Securities Act of 1933, as amended
(the “Securities Act”). The Investor has such knowledge and experience in
financial and business matters that the Investor is capable of evaluating the
risks and merits of the transactions contemplated hereby,



--------------------------------------------------------------------------------

including an investment in the Shares and Underlying Shares to be received by
the Investor pursuant to the Investment Agreement and the Warrants and is able
to bear the economic risk inherent in holding such Shares and Underlying Shares.
The Shares and Underlying Shares are being acquired by the Investor on behalf of
itself and not for any other Person and for the account of the Investor, not as
a nominee or agent and not for the account of any other Person. The Investor is
not obligated to transfer all or any portion of the Shares and Underlying Shares
to any other Person, nor does the Investor have any present intention, agreement
or understanding to do so. Notwithstanding the foregoing, the disposition of the
Investor’s property shall at all times be under its control, and by making the
representations herein, the Investor does not agree to hold any of the Shares or
Underlying Shares for any minimum or other specific term and reserves the right
to dispose of the Shares and the Underlying Shares at any time in accordance
with or pursuant to a registration statement or an exemption from registration
under the Securities Act.

 

  2. Representations and Warranties of the Company.

The Company hereby represents and warrants to the Investor as follows:

(a) The Company is a corporation duly organized and validly existing under the
laws of the State of Delaware.

(b) The Company has full legal right, power and authority to enter into and
perform this Agreement, and the execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by the Board of Directors of the Company,
authorization by no other body or party being required by law. This Agreement
constitutes a legally valid and binding agreement of the Company, enforceable
against it in accordance with its terms.

(c) As of the date hereof, the Company’s authorized capital stock consists of:
(i) 1,400,000,000 shares of Common Stock and (ii) 5,000,000 shares of Preferred
Stock. As of the close of business on February 5, 2013, (x) there were
44,021,864 shares of Common Stock issued and outstanding, (y) no shares of
Common Stock were issued and held in the treasury of the Company or otherwise
owned by the Company, and (z) there were no shares of Preferred Stock issued and
outstanding. As of the close of business on February 5, 2013, the Company has no
shares of Common Stock or Preferred Stock reserved for or otherwise subject to
issuance, except for (i) 140,000 shares of Series A Junior Participating
Preferred Stock, par value $0.01 per share, reserved for issuance in connection
with the exercise of Tax Plan Rights issued pursuant to the Tax Plan,
(ii) 140,000 shares of Series B Junior Participating Preferred Stock, par value
$0.01 per share, reserved for issuance in connection with the exercise of Rights
Plan Rights issued pursuant to the Rights Plan and (iii) 1,691,388 shares of
Common Stock reserved for issuance upon exercise of outstanding options under
the Incentive Plans and the ESPP.

(d) The Shares have been duly authorized for issuance and sale to the Investor
pursuant to the Investment Agreement and, when issued and delivered by the
Company pursuant to the terms of the Investment Agreement against payment of the
consideration set forth therein, shall be validly issued, fully paid and
nonassessable and will be free from all taxes, Liens, preemptive rights and
charges with respect to the issue thereof. The Underlying Shares to be

 

2



--------------------------------------------------------------------------------

issued and delivered to the Investor pursuant to the terms of the Warrants have
been duly authorized and will be, upon issuance, validly issued, fully paid and
non-assessable, and will be free from all taxes, Liens, preemptive rights and
charges with respect to the issue thereof. The Company has reserved from its
duly authorized capital stock solely for the benefit of the Investor and its
Affiliates the maximum number of shares of Common Stock issuable pursuant to the
Investment Agreement and the Warrants. “Registrable Securities” means (i) the
Shares, (ii) the Underlying Shares and (iii) any shares of capital stock issued
or issuable with respect to any Shares, Warrants or Underlying Shares as a
result of any stock split, stock dividend, recapitalization, reclassification,
exchange or similar event or otherwise.

 

  3. Shelf Registration Statement; Sales of Shares Under the Registration; Sales
Pursuant to Rule 144.

(a) As soon as practicable after the date of this Agreement and after the date
on which the Company has completed in a timely manner the filing with the
Securities and Exchange Commission (the “SEC”) of all reports required to be
filed by Section 13 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) during the twelve (12) months immediately preceding such
filing(s) as required by the instructions to Form S-3, and following receipt of
a written consent of KPMG LLP (or such other independent public registered
accounting firm) to include or incorporate by reference in the Shelf
Registration Statement its report pertaining to the financial statements of the
Company to be filed therewith or included or incorporated by reference therein
and to all references to KPMG LLP (or such other independent public registered
accounting firm) in the Shelf Registration Statement (it being acknowledged that
the obtaining of such consent shall be at the sole expense of the Company and
that the Company shall use its commercially reasonable best efforts to obtain
such consent, and the Investor shall cooperate in good faith with such efforts,
provided, however, that the Investor shall not be required to incur any cost,
expense or liability in connection therewith), the Company shall file with the
SEC under the Securities Act a shelf registration statement on Form S-3 (or any
successor form thereto) (the “Shelf Registration Statement” and, together with
any other registration statement of the Company that covers any of the
Registrable Securities pursuant to any of the provisions of this Agreement,
including any prospectus, amendments (including post-effective amendments) and
supplements thereto, all exhibits thereto and all material incorporated by
reference therein, each a “Registration Statement”) registering all of the
Registrable Securities for resale to the public. The Company may include in the
Shelf Registration Statement the registration of shares of Common Stock for sale
by the Company for its own account (“Primary Shares”) but no other shares. The
Shelf Registration Statement when declared effective (including the documents
incorporated therein by reference) will comply as to form with all applicable
requirements of the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Company shall use
commercially reasonable best efforts to (i) cause the Shelf Registration
Statement to be declared effective by the SEC as soon as is reasonably
practicable following the filing thereof and (ii) keep the Registration
Statement continuously effective for the period (the “Effectiveness Period”)
ending on the earlier of (A) three (3) years following the date the Shelf
Registration Statement is declared effective; provided, that if for any portion
of such three-year period the Shelf Registration Statement is not effective,
then such three-year requirement for maintaining the effectiveness of the Shelf
Registration Statement shall be extended by the length of such interruption(s);
and (B) the date on which the Investor no longer owns any Registrable
Securities.

 

3



--------------------------------------------------------------------------------

(b) The Investor shall have the right to sell the Registrable Securities under
the Shelf Registration Statement (pursuant to an appropriate prospectus or
supplement or amendment) at any time during the Effectiveness Period.

(c) Notwithstanding anything to the contrary herein, in the event the SEC does
not permit the Company to register for resale all of the Registrable Securities
in the Shelf Registration Statement because of the SEC’s application of Rule 415
under the Securities Act, the Company shall register in the Shelf Registration
Statement such number of Registrable Securities as is permitted by the SEC. In
the event the SEC does not permit the Company to register for resale all of the
Registrable Securities in the initial Shelf Registration Statement, the Company
shall use its commercially reasonable best efforts to file one or more
subsequent Shelf Registration Statements to register for resale the Registrable
Securities that were not registered in the initial Shelf Registration Statement
as promptly as reasonably practicable and in a manner permitted by the SEC.

 

  4. Demand Registration Rights.

(a) During the Effectiveness Period, until such time that the Investor owns less
than one-third (1/3) of the Shares originally issued to Investor pursuant to the
Investment Agreement, the Investor may make one (1) written demand (subject to
this Section 4(a) and the last sentence of Section 4(b)) of the Company on the
form attached hereto as Exhibit A (a “Demand Registration Request”) to file a
prospectus supplement or amendment, as may be required under the Securities Act,
to the Shelf Registration Statement to cover the sale of Registrable Securities
through a firm commitment underwritten public offering without regard to volume
or other limitations (an “Underwritten Offering”); provided, however, that the
Investor may not make a Demand Registration Request for less than that number of
Registrable Securities equal to one-third (1/3) of the aggregate number of
Shares originally issued to Investor pursuant to the Investment Agreement. If
required by the underwriters, the Investor agrees to execute a customary lock-up
agreement (for a duration not to exceed 90 days) in connection with an offering
of Registrable Securities pursuant to this Section 4(a). The Company may include
in the Underwritten Offering contemplated by this section Primary Shares but no
other shares. If the Managing Underwriter or Underwriters (as defined below)
with respect to an Underwritten Offering pursuant to this Section 4 advise the
Company in writing that, in their opinion, the inclusion of the number of
Registrable Securities requested to be included by the Investor and/or any
Primary Shares to be included creates a risk that the price per share of the
securities to be included in the Underwritten Offering will be reduced, then the
Company will promptly give the Investor written notice thereof and, upon the
election of the Investor the Company will include all such Registrable
Securities then held by the Investor that in the opinion of such underwriters
can be sold without creating such a risk prior to including any Primary Shares;
provided, that if all Registrable Securities that the Investor has requested to
be included in such Underwritten Offering pursuant to this Section 4 are not so
included, then the Investor will be entitled to an additional Demand
Registration Request hereunder on the same terms and conditions as the initial
Demand Registration Request. If the Underwritten Offering made pursuant to a
Demand Registration Request is not consummated for any reason (other than as a
result of a withdrawal

 

4



--------------------------------------------------------------------------------

by the Investor in accordance with Section 4(b) that counts as the one Demand
Registration Request hereunder), then such Demand Registration Request shall not
be deemed to have been made.

(b) Subject to Section 6(d), in the event that the Investor delivers a Demand
Registration Request, the Company shall enter into an underwriting agreement in
customary form with the underwriter or underwriters (including the book running
lead manager of such Underwritten Offering, referred to herein as the “Managing
Underwriter”), which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 8, and shall take all such other
reasonable actions as are requested by the Managing Underwriter or the Investor
in order to expedite or facilitate the registration and disposition of the
Registrable Securities subject to the Underwritten Offering. In connection with
any Underwritten Offering under this Agreement, the Company shall be entitled to
select the Managing Underwriter or Underwriters (which shall be of nationally
recognized standing), subject to the written consent of the Investor not to be
unreasonably withheld. The Investor shall not be required to make any
representations or warranties to or agreements with the Company or the Managing
Underwriter other than representations, warranties or agreements regarding the
Investor and its ownership of the securities being registered on its behalf and
its intended method of distribution and any other representation required by
Law. If the Investor disapproves of the terms of an underwriting, the Investor
may elect to withdraw therefrom by notice to the Company and the Managing
Underwriter; provided, however, that such withdrawal must be made up to and
including the time of pricing of such offering to be effective; and provided,
further, that any such withdrawal shall count as the one Demand Registration
Request hereunder unless such withdrawal is due to (i) a material and adverse
change in the Company’s business, condition (financial or otherwise), results of
operations, properties, assets, liabilities or prospects or (ii) any action or
omission on the part of the Company in connection with the Underwritten
Offering, including, without limitation, the Company’s failure to comply in any
material respect with its obligations hereunder. No such withdrawal or
abandonment shall affect the Company’s obligation to pay Registration Expenses.
Notwithstanding anything to the contrary in this Agreement, in the event that
the Investor elects to withdraw from an Underwritten Offering pursuant to this
Section 4(b) in circumstances where such withdrawal counts as the one Demand
Registration Request hereunder, the Investor shall be entitled to make one
additional Demand Registration Request; provided that, at its election, the
Investor shall be responsible for all Registration Expenses (as defined below)
incurred in connection with the initial or such additional Demand Registration
Request.

 

  5. Piggy-Back Registration Rights.

(a) At any time after the date hereof, if the Company decides to undertake any
marketing efforts relating to the public offering of Common Stock for its own
account or for the account of any other holder of its Common Stock, then the
Company will promptly give the Investor written notice thereof and, upon the
election of the Investor to participate therein, not less than fifty percent
(50%) of the shares of Common Stock being offered in such marketing efforts
shall be Registrable Securities requested by the Investor to be included
therein; provided, that in the event all of the Registrable Securities then held
by the Investor constitute less than fifty percent (50%) of the shares of Common
Stock being offered in such marketing effort, then the Investor shall be
entitled to offer all such Registrable Securities then held by the Investor in

 

5



--------------------------------------------------------------------------------

such marketing efforts. The Investor must give its request for inclusion of
Registrable Securities in a marketing effort under this Section 5(a) to the
Company in writing within ten (10) calendar days after receipt from the Company
of notice of such pending marketing effort. The Company shall establish the
pricing for the sale of shares of Common Stock (including the Registrable
Securities) in any such offering in a commercially reasonable manner; provided
that if the Investor disapproves of the terms of offering, the Investor may
elect to withdraw therefrom by notice to the Company and the Managing
Underwriter; provided, however, that such withdrawal must be made up to and
including the time of pricing of such offering to be effective. The parties
acknowledge that the Company may in its sole discretion terminate any offering
under this Section 5 at any time. No such withdrawal or abandonment shall affect
the Company’s obligation to pay Registration Expenses.

(b) This Section 5 shall not apply to any issuance, offering or sale of shares
of Common Stock pursuant to any registration statements of the Company on Form
S-4 or Form S-8 or their equivalents (relating to equity securities to be issued
in connection with an acquisition of any entity or business, an exchange offer,
an offering of equity securities issuable in connection with stock option or
other employee benefit or director plans) or to registration statements that
would otherwise not permit the registration of resales of previously issued
securities.

(c) If the Managing Underwriter or Underwriters with respect to an offering
pursuant to this Section 5 advise the Company in writing that, in their opinion,
the inclusion of the number of Registrable Securities requested to be included
by the Investor and/or any other securities to be included therein (including
any Primary Shares) creates a risk that the price per share of the securities to
be included in such offering will be reduced, then the Company will promptly
give the Investor written notice thereof and, upon the election of the Investor
the Company will include all such Registrable Securities then held by the
Investor that in the opinion of such underwriters can be sold without creating
such a risk prior to including any other securities to be included therein
(including any Primary Shares).

(d) The Company shall enter into an underwriting agreement in customary form
with the Managing Underwriter, which shall include, among other provisions,
indemnities to the effect and to the extent provided in Section 8, and shall
take all such other reasonable actions as are requested by the Managing
Underwriter or the Investor in order to expedite or facilitate the registration
and disposition of the Registrable Securities subject to such offering. In
connection with any offering under this Section 5, the Company shall be entitled
to select the Managing Underwriter or Underwriters (which shall be of nationally
recognized standing), subject to the written consent of the Investor not to be
unreasonably withheld. The Investor shall not be required to make any
representations or warranties to or agreements with the Company or the Managing
Underwriter other than representations, warranties or agreements regarding the
Investor and its ownership of the securities being registered on its behalf and
its intended method of distribution and any other representation required by
Law.

 

6



--------------------------------------------------------------------------------

  6. Registration Procedures.

(a) Subject to Section 6(d), in connection with its obligations in this
Agreement, the Company will, as expeditiously as possible:

(i) prepare and file with the Commission such amendments (including
post-effective amendments) and supplements to a Registration Statement and any
prospectus used in connection therewith as may be necessary, in the case of the
Shelf Registration Statement, to keep the Shelf Registration Statement effective
at all times during the Effectiveness Period and as may be necessary, in the
case of any Registration Statement, to (x) comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement and (y) permit the disposition of the Registrable
Securities by the Investor in accordance with its intended method of
disposition.

(ii) furnish to the Investor (A) as far in advance as reasonably practicable
(and in any event no less than two (2) Business Days) before filing a
Registration Statement, any prospectus used in connection therewith or any
supplement or amendment thereto, copies of substantially complete drafts of all
such documents proposed to be filed (including furnishing or making available
exhibits and each document incorporated by reference therein to the extent then
required by the rules and regulations of the SEC), and provide the Investor the
opportunity to comment upon or object to any information pertaining to the
Investor and/or its plan of distribution that is contained therein and make the
corrections reasonably requested by the Investor with respect to such
information prior to filing a Registration Statement, prospectus or supplement
or amendment thereto, and (B) such number of copies of a Registration Statement
and the prospectus included therein and any supplements and amendments thereto
as the Investor may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities covered by such Registration
Statement;

(iii) if applicable, use its commercially reasonable best efforts to register or
qualify the Registrable Securities covered by a Registration Statement under the
securities or blue sky laws of such jurisdictions as the Investor or, in the
case of an Underwritten Offering or an offering contemplated by Section 5, the
Managing Underwriter, shall reasonably request, provided that the Company will
not be required to qualify generally to transact business in any jurisdiction
where it is not then required to so qualify or to take any action which would
subject it to general service of process in any such jurisdiction where it is
not then so subject;

(iv) promptly notify the Investor and each underwriter of (A) the filing of a
Registration Statement or any prospectus or prospectus supplement to be used in
connection therewith, or any amendment or supplement thereto, and, with respect
to such Registration Statement, when the same has become effective; (B) in
connection with an Underwritten Offering filed pursuant to Section 4 or an
offering contemplated by Section 5, any written comments from the SEC with
respect to any filing referred to in clause (A) and reasonably cooperate with
the Investor in responding thereto; and (C) any written request by the SEC for
amendments or supplements to a Registration Statement or any prospectus or
prospectus supplement thereto;

(v) immediately notify the Investor and each underwriter of (A) the happening of
any event as a result of which the prospectus or prospectus supplement contained
in a Registration Statement, as then in effect, includes an untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, in the light
of the circumstances then existing; (B) the issuance or threat of issuance by
the SEC of any stop order suspending the effectiveness of a Registration

 

7



--------------------------------------------------------------------------------

Statement, or the initiation of any proceedings for that purpose; or (C) the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Company agrees to as promptly as practicable amend or supplement the
prospectus or prospectus supplement or take other appropriate action so that the
prospectus or prospectus supplement does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, in the light of the
circumstances then existing, and to take such other action as is necessary to
remove or prevent a stop order, suspension, threat thereof or proceedings
related thereto;

(vi) in connection with any an Underwritten Offering filed pursuant to Section 4
or an offering contemplated by Section 5, furnish to the Investor copies of any
and all transmittal letters or other correspondence with the SEC or any other
governmental agency or self-regulatory body or other body having jurisdiction
(including any domestic or foreign securities exchange) relating to such
offering of the Registrable Securities;

(vii) in the case of an Underwritten Offering or an offering contemplated by
Section 5, furnish upon request and address to the underwriters (with a copy to
the Investor), (A) an opinion of counsel for the Company, dated the effective
date of the closing under the underwriting agreement, and (B) a “comfort
letter”, dated the effective date of the applicable Registration Statement or
the date of any amendment or supplement thereto and a letter of like kind dated
the date of the closing under the underwriting agreement, in each case, signed
by the independent public accountants who have certified the Company’s financial
statements included or incorporated by reference into the applicable
Registration Statement, and each of the opinion and the “comfort letter” shall
be in customary form and covering substantially the same matters with respect to
such Registration Statement (and the prospectus and any prospectus supplement
included therein) and as are customarily covered in opinions of issuer’s counsel
and in accountants’ letters delivered to the underwriters in underwritten
offerings of securities, and such other matters as such underwriters may
reasonably request;

(viii) otherwise use its commercially reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve (12) months, but not more than eighteen (18) months,
beginning with the first full calendar month after the effective date of such
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

(ix) make available to the appropriate representatives of the Managing
Underwriter and the Investor access to such information and personnel of the
Company as is reasonable and customary to enable such parties to establish a due
diligence defense under the Securities Act; provided that the Company need not
disclose any information to any such representative of the Investor unless and
until such representative and/or the Investor has entered into a customary
confidentiality agreement with the Company;

 

8



--------------------------------------------------------------------------------

(x) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Company are then listed;

(xi) use its commercially reasonable best efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company to enable the Investor to consummate the disposition of the
Registrable Securities;

(xii) provide a transfer agent and registrar for all Registrable Securities
covered by such Registration Statement not later than the effective date of such
Registration Statement; and

(xiii) in the case of an Underwritten Offering or an offering contemplated by
Section 5, enter into customary agreements and take such other actions as are
reasonably requested by the underwriters, including participation in
“roadshows,” as are reasonably required in order to expedite or facilitate the
disposition of the Registrable Securities.

(b) The Investor, upon receipt of notice from the Company of the happening of
any event of the kind described in Section 6(a)(v), shall forthwith discontinue
disposition of the Registrable Securities until the Investor’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section 6(a)(v)
or until it is advised in writing by the Company that the use of the prospectus
may be resumed, and has received copies of any additional or supplemental
filings incorporated by reference in the prospectus, and, if so directed by the
Company, the Investor will, or will request the Managing Underwriter or
underwriters, if any, to deliver to the Company (at the Company’s expense) all
copies in their possession or control, other than permanent file copies then in
the Investor’s possession, of the prospectus covering the Registrable Securities
current at the time of receipt of such notice that contain an uncorrected
material misstatement or omission.

(c) If at any time, or from time to time, the Company is not eligible to file or
register its shares of Common Stock (including the Registrable Securities) on a
shelf registration statement on Form S-3 (or any successor form), the Company
will be under no obligation pursuant to Sections 3 through 6 of this Agreement
to register with the SEC or otherwise facilitate the disposition of the
Registrable Securities pursuant to any other applicable forms of registration
statements until such time as the Company is eligible to file or register its
shares of Common Stock (including the Registrable Securities) on a shelf
registration statement on Form S-3 (or any successor form thereof).

(d) The Company will be entitled at any time, upon prior written notice to the
Investor (a “Suspension Notice”) and for a period not to exceed sixty (60) days
thereafter (the “Suspension Period”), to suspend the use or effectiveness of any
Registration Statement (and the Investor hereby agrees not to offer or sell any
Registrable Securities pursuant to such Registration Statement during the
Suspension Period) if the Company in its reasonable judgment determines that the
offering would interfere, in any material respect, with or require premature
public disclosure of any financing, acquisition, corporate reorganization or
other significant transaction involving the Company or the Company Subsidiaries.
No more than one (1)

 

9



--------------------------------------------------------------------------------

Suspension Period shall occur in any twelve (12) month period. In the event that
the Company shall exercise its rights hereunder, the Effectiveness Period and
the applicable time period during which any applicable Registration Statement is
to remain effective shall be extended by a period of time equal to the duration
of each such Suspension Period.

(e) In connection with any offering of the Registrable Securities pursuant to
this Agreement:

(i) the Investor shall furnish such information, and render such cooperation, to
the Company and any underwriter as the Company or such underwriter may
reasonably request for inclusion in or in connection with, as the case may be,
the Shelf Registration Statement (and any supplement or amendment thereto) or
any other Registration Statement pursuant to which Registrable Securities are to
be offered for sale; and

(ii) the Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to the Investor in
connection with any sales of Registrable Securities pursuant to this Agreement.

 

  7. Expenses.

(a) The Company will pay all Registration Expenses in connection with any
Registration Statement that includes Registrable Securities, whether or not such
Registration Statement becomes effective or any sale is made pursuant to such
Registration Statement. The Investor shall pay all underwriting fees, discounts
and selling commissions allocable to the sale of the Registrable Securities. For
the avoidance of doubt, in the event the Investor makes a second Demand
Registration Request pursuant to the last sentence of Section 4(b), the Investor
will pay all Registration Expenses as and to the extent provided in such last
sentence of Section 4(b).

(b) For purposes of this Agreement, “Registration Expenses” means all expenses
incident to the Company’s performance under or compliance with this Agreement,
including, without limitation, to effect the registration of the Registrable
Securities in a Registration Statement and the disposition of such Registrable
Securities, including, without limitation, all registration and filing fees, all
securities exchange listing fees, all registration, filing, qualification and
other fees and expenses of complying with securities or blue sky laws, fees of
the Financial Industry Regulatory Authority and fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, the fees and
disbursements of counsel and independent public accountants for the Company,
including the expenses of any special audits or “comfort letters” required by or
incident to such performance and compliance, and the fees and disbursements of
one counsel for the Investor.

 

  8. Indemnification.

(a) By the Company. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, the Company will indemnify
and hold harmless the Investor, its directors, officers and partners, each
underwriter pursuant to the applicable underwriting agreement with such
underwriter, and each Person, if any, who controls the Investor or underwriter
within the meaning of the Securities Act or the Exchange Act, against

 

10



--------------------------------------------------------------------------------

any and all losses, claims, damages, expenses and liabilities (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), to which any
such Person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in a
Registration Statement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus, in light of the circumstances under which they were made) not
misleading, or any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any other applicable securities law, or any
rule or regulation thereunder, and will reimburse the Investor, its directors,
officers and partners, each such underwriter and each such controlling Person
for any and all legal and other expenses reasonably incurred by any of them in
connection with investigating or defending any such Loss or action or
proceeding; provided, however, that the Company will not be liable in any such
case if and to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by the Investor, such underwriter
or such controlling Person in writing specifically for use in a Registration
Statement or any prospectus contained therein or any amendment or supplement
thereof. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Investor or any such director,
officer, partner, underwriter or controlling Person, and shall survive the
transfer of such Registrable Securities by the Investor.

(b) By the Investor. The Investor agrees to indemnify and hold harmless the
Company, its directors and officers, and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act to the same
extent as the foregoing indemnity from the Company to the Investor solely in
connection with any untrue statement or alleged untrue statement or omission or
alleged omission, but only with respect to information regarding the Investor
furnished in writing by or on behalf of the Investor expressly for inclusion in
a Registration Statement or any prospectus contained therein or any amendment or
supplement thereof relating to the Registrable Securities; provided, however,
that the liability of the Investor shall not be greater in amount than the
dollar amount of the proceeds (net of any selling expenses) received by the
Investor from the sale of the Investor giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party under this Section 8, except to the extent the
indemnifying party is actually and materially prejudiced by such failure to give
notice. The indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
reasonably satisfactory to such indemnified party and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 8 for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof;
provided, however, that, (i) if the

 

11



--------------------------------------------------------------------------------

indemnifying party has failed to assume the defense and employ counsel or
(ii) if the defendants in any such action include both the indemnified party and
the indemnifying party and the indemnified party shall have reasonably
concluded, in consultation with counsel, that there are reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party are deemed, based upon the advice of counsel to the
indemnified party, to conflict with the interests of the indemnifying party,
then the indemnified party shall have the right to select a separate counsel and
to assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of one such separate counsel
(firm) and other reasonable expenses related to such participation to be
reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, no indemnifying party shall settle any action
without the prior written consent of the indemnified party, unless the
settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified party.

(d) Contribution. If for any reason the foregoing indemnity is unavailable, or
is insufficient to hold harmless an indemnified party, then the indemnifying
party shall contribute to the amount paid or payable by the indemnified party as
a result of such losses, claims, damages, expenses or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
indemnifying party on the one hand and the indemnified party on the other from
the registration or (ii) if the allocation provided by clause (i) above is not
permitted by applicable Law, or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, in such proportion as is appropriate to
reflect not only the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other but also the relative fault of
the indemnifying party and the indemnified party as well as any other relevant
equitable considerations. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by or on behalf of the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to above. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. Notwithstanding anything to the contrary contained
herein, the Investor shall not be required to contribute any amount in excess of
the net proceeds actually received by the Investor from its sale of Registrable
Securities under the applicable Registration Statement.

(e) The indemnity and contribution agreements contained in this Section 8 are in
addition to any liability that an indemnifying party may have to an indemnified
party. The indemnity and contribution agreements herein are in addition to and
not in diminution or limitation of any indemnification provisions contained in
the Investment Agreement.

 

12



--------------------------------------------------------------------------------

  9. Term.

This Agreement shall remain in effect for so long as the Investor shall retain
any interest in all or any portion of the Registrable Securities; provided that
the provisions of Sections 8 and 10 shall survive termination of this Agreement
for a period of time equal to the expiration of all relevant statutes of
limitation.

 

  10. Miscellaneous.

(a) Assignment. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns; provided that no party may assign, delegate or otherwise transfer any
of its rights or obligations under this Agreement without the prior written
consent of each other party hereto, provided that the Investor shall be
permitted to assign any of its rights under or the benefits of this Agreement to
any Affiliate or Affiliates to whom the Investor may transfer Registrable
Securities in compliance with applicable Law and the terms of this Agreement, in
which event any such Affiliate shall be deemed to be an Investor for all
purposes hereunder.

(b) Parties in Interest. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the respective successors and permitted
assigns of the parties hereto. Nothing contained herein shall be deemed to
confer upon any other person any right or remedy under or by reason of this
Agreement, except as otherwise provided in Section 8 hereof.

(c) Amendment and Modification. Any provision of this Agreement may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed,
in the case of an amendment, by each party to this Agreement, or in the case of
a waiver, by the party against whom the waiver is to be effective.

(d) Entire Agreement. Except for the Investment Agreement, the Warrants and the
Settlement Agreement, this Agreement contains the entire agreement by and
between the Company and the Investor with respect to the transactions
contemplated by this Agreement and supersedes all prior agreements and
representations, written or oral, with respect thereto.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Counterparts delivered by electronic
transmission shall be deemed to be originally signed counterparts.

(f) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

(g) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in

 

13



--------------------------------------------------------------------------------

good faith to modify this Agreement so as to effect the original intent of such
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

(h) Specific Performance. The Investor and the Company agree that any violation
or breach of the provisions contained in this Agreement will result in
irreparable injury to the non-breaching party for which a remedy at law would be
inadequate and that, in addition to any relief at law that may be available to
the non-breaching party for such violation or breach and regardless of any other
provision contained in this Agreement, the non-breaching party shall be entitled
to such injunctive and other equitable relief as a court may grant, without the
requirement to post bond or other security.

(i) Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given,

if to the Company, to:

ModusLink Global Solutions, Inc.

1601 Trapelo Road

Suite 170

Waltham, MA 02451

Attention: Peter L. Gray

Phone:  (781) 663-5024

Fax:      (781) 663-5095

Email:   peter_gray@moduslink.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

233 South Wacker Drive, Suite 5800

Chicago, IL 60606

Attn:   Mark D. Gerstein   Zachary A. Judd Phone:   (312) 876-7700 Fax:  
(312) 993-9769 Email:   mark.gerstein@lw.com   zachary.judd@lw.com

if to the Investor, to:

c/o Steel Partners II, L.P.

590 Madison Avenue

New York, New York 10022

Attention: Warren Lichtenstein

                  Leonard McGill

Tel: 212-520-2300

Fax: 212-520-2337

Email: warren@steelpartners.com

            len@steelpartners.com

 

14



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

65 East 55th Street

New York, New York 10022

Attention: Steven Wolosky

                 Michael R. Neidell

Tel: 212-451-2300

Fax: 212-451-2222

Email: swolosky@olshanlaw.com

            mneidell@olshanlaw.com

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

(j) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York, without regard to the choice
of law or conflict of law provision or rule that would cause the application of
the laws of any jurisdiction other than the State of New York.

(k) Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any Delaware State court, or Federal court of the United States
of America, sitting in Delaware, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or the
agreements delivered in connection herewith or the transactions contemplated
hereby or thereby or for recognition or enforcement of any judgment relating
thereto, and each of the parties hereto hereby irrevocably and unconditionally
(i) agrees not to commence any such action or proceeding except in such courts,
(ii) agrees that any claim in respect of any such action or proceeding may be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such Federal court, (iii) waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such action or proceeding in any such Delaware State or
Federal court, and (iv) waives, to the fullest extent permitted by Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such Delaware State or Federal court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10(i). Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Law.

 

15



--------------------------------------------------------------------------------

(l) Waiver of Trial by Jury. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(m) Adjustments For Stock Dividends, Stock Splits, Recapitalizations,
Combinations, Etc. If the Company shall at any time issue a stock dividend on
its outstanding shares of Common Stock or effect a recapitalization, stock
split, reverse stock split, reorganization, consolidation, split-up,
combination, repurchase or exchange of shares of its Common Stock or other
securities of the Company that affects the outstanding number of shares of
Common Stock, all provisions set forth in this Agreement that are affected by a
specified number of shares of Common Stock shall be appropriately adjusted.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MODUSLINK GLOBAL SOLUTIONS, INC. By:  

 

  Name:   Title: STEEL PARTNERS HOLDINGS LP By:   Steel Partners Holdings GP
Inc., its general partner By:  

 

  Name:   Title:

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Demand Registration Request

CERTIFIED MAIL

RETURN RECEIPT REQUESTED

ModusLink Global Solutions, Inc.

1601 Trapelo Road

Suite 170

Waltham, MA 02451

Attention:        Executive Vice President, General Counsel and Secretary

Ladies and Gentlemen:

Pursuant to that certain Registration Rights Agreement, dated as of             
    , 2013 (the “Registration Rights Agreement”), by and among ModusLink Global
Solutions, Inc. (the “Company”) and the undersigned, this letter constitutes a
Demand Registration Request (as defined in the Registration Rights Agreement) to
register for public sale under the Securities Act of 1933, as amended, up to an
aggregate of                  [fill in appropriate number of shares of Common
stock so requested for inclusion] shares of the Company’s common stock in
accordance with Section 4 of the Registration Rights Agreement.

 

STEEL PARTNERS HOLDINGS L.P. By:   Steel Partners Holdings GP Inc., its general
partner By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED UNLESS
THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH
SECURITIES OR THE SECURITIES ARE SOLD AND TRANSFERRED IN A TRANSACTION THAT IS
EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF SUCH ACT. THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE
SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN A SETTLEMENT AGREEMENT BETWEEN THE
COMPANY AND HANDY & HARMAN LTD., DATED AS OF FEBRUARY 11, 2013. A COPY OF SUCH
SETTLEMENT AGREEMENT MAY BE OBTAINED FROM THE COMPANY UPON REQUEST.

FORM OF WARRANT

TO PURCHASE SHARES OF COMMON STOCK

of

MODUSLINK GLOBAL SOLUTIONS, INC.

A Delaware Corporation

Warrant No.                 

Number of Shares:                 

Date: [                    ] (the “Effective Date”)

VOID AFTER [                    ]1

This certifies that, for value received, Steel Partners Holdings L.P., a
Delaware limited partnership (the “Holder”) is the registered holder of this
Warrant and is hereby entitled to purchase from ModusLink Global Solutions,
Inc., a Delaware corporation (the “Company”), subject to the terms and
conditions set forth herein, two million (2,000,000) fully paid and
nonassessable shares of common stock, par value $0.01 per share (the “Common
Stock”), of the Company, along with the associated right to acquire Series A
Preferred Stock and Series B Preferred Stock issued under the Tax Plan and the
Rights Plan, respectively (the “Warrant Shares”) at the initial exercise price
(“Warrant Price”) of $5.00 per share at any time and from time to time, until
the Termination Date (as defined in Section 5 below). The Warrant Price and the
number of Warrant Shares that may be purchased upon exercise of this Warrant are
subject to adjustment pursuant to Section 4 hereof. This Warrant has been issued
pursuant to the terms of that certain Investment Agreement, dated February 11,
2013 between the Company and the Holder (the “Investment Agreement”). For
purposes of this Warrant the following terms will have the following meaning:
(i) “Tax Plan” means the Tax Benefit Preservation Plan, dated as of October 17,
2011, between the Company and American Stock Transfer & Trust Company, LLC,

 

1 

Five years following the Effective Date.



--------------------------------------------------------------------------------

as Rights Agent (as amended by Amendment No. 1 to Tax Benefit Preservation Plan,
dated as of March 21, 2012, by and between the Company and American Stock
Transfer & Trust Company, LLC, as Rights Agent); (ii) “Tax Plan Rights” means
the associated preferred share purchase rights issued pursuant to the Tax Plan;
(iii) “Series A Preferred Stock” means the Series A Junior Participating
Preferred Stock, par value $0.01 per share, reserved for issuance in connection
with the exercise of Tax Plan Rights issued pursuant to the Tax Plan; (iv) the
“Series B Preferred Stock” means the Series B Junior Participating Preferred
Stock, par value $0.01 per share, reserved for issuance in connection with the
exercise of Rights Plan Rights issued pursuant to the Rights Plan; (v) the
“Rights Plan” means the Rights Agreement, dated as of March 21, 2012, between
the Company and American Stock Transfer & Trust Company, LLC, as Rights Agent;
and (vi) the “Rights Plan Rights” means the associated preferred share purchase
rights issued pursuant to the Rights Plan.

1. Exercise.

(a) Cash Exercise. Subject to the terms and conditions hereof, this Warrant may
be exercised by the Holder at any time or from time to time on or after the
Effective Date and on or prior to the Termination Date, in whole or in part,
upon delivery of a written notice in the form attached hereto as Exhibit A (the
“Exercise Notice”) to the Company during normal business hours on any Business
Day at the Company’s principal executive offices (or such other office or agency
of the Company as it may designate by notice to the holder hereof) together with
delivery of payment by (i) cash, (ii) wire transfer of immediately available
funds to a bank account that shall have been specified in writing for such
purpose by the Company, (iii) a certified or bank check payable to the Company,
or (iv) a combination of the foregoing, for the aggregate Warrant Price of the
Warrant Shares so purchased.

(b) Cashless Exercise. In lieu of exercising this Warrant on a cash basis
pursuant to Section 1(a) hereof, subject to the terms and conditions hereof, the
Holder may elect instead to exercise this Warrant at any time or from time to
time, on or after the Effective Date and on or prior to the Termination Date, in
whole or in part, on a cashless basis to receive upon such exercise the “Net
Number” of shares of Common Stock determined according to the following formula
(a “Cashless Exercise”):

 

  Net Number    =   

(X x Y) — (X x Z)

           Y   

For purposes of the foregoing formula:

X = the total number of Warrant Shares with respect to which this Warrant is
then being exercised.

Y = the Market Price of the shares of Common Stock as of the Trading Day
immediately preceding the date of receipt of the Exercise Notice by the Company.

Z = the Warrant Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

3



--------------------------------------------------------------------------------

To effect a Cashless Exercise, the Holder shall deliver to the Company during
normal business hours on any Business Day at the Company’s principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the holder hereof) the Exercise Notice indicating the Holder’s
election to exercise this Warrant on a cashless basis.

(c) Surrender of Warrant Upon Exercise. The Holder shall not be required to
surrender this Warrant in order to effect an exercise hereunder, unless the
Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company at the address set forth in Section 10 for
cancellation as soon as practicable after the date the final Exercise Notice is
delivered to the Company. Execution and delivery of the Exercise Notice with
respect to less than all of the Warrant Shares shall have the same effect as
cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Warrant Shares.

(d) Market Price; Business Day; Trading Day. For purposes of this Section 1, the
“Market Price” of the shares of the Common Stock on any particular date shall
have the following meaning: (i) if the Common Stock is listed for trading on a
national securities exchange, the last sale price of the Common Stock reported
by such exchange on that date; (ii) if the Common Stock is not listed on any
such exchange and the Common Stock is traded in the over-the-counter market, the
last price reported by the OTC Bulletin Board on that date; (iii) if the Common
Stock is not listed on any such exchange or quoted on the OTC Bulletin Board,
then the last price quoted on such date in the over-the-counter market as
reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices) on that
date; or (iv) if none of clauses (i)-(iii) are applicable, then the fair market
value of the Common Stock as determined, in good faith, by the board of
directors of the Company. As used herein, “Business Day” means any day other
than (i) a Saturday, (ii) a Sunday, (iii) any day on which commercial banks in
New York, New York are required or authorized to close by law or executive
order, and (iv) the Friday after Thanksgiving Day. As used herein, “Trading Day”
means any day on which the Common Stock is traded on the principal securities
exchange or trading market where such security is then listed or traded;
provided that “Trading Day” shall not include any day on which the Common Stock
is scheduled to trade on such exchange or market for less than 4.5 hours or any
day that the Common Stock is suspended from trading during the final hour of
trading on such exchange or market (or if such exchange or market does not
designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00:00 p.m., New York time).

(e) Issuance of Warrant Shares Upon Exercise. Upon exercise of this Warrant, the
Company shall within five (5) Business Days issue and deliver to the Holder
(i) a certificate or certificates for the total number of Warrant Shares (or the
Net Number of Warrant Shares, as applicable) for which this Warrant is being
exercised in the name of such Holder or its designee and (ii) if this Warrant is
exercised with respect to fewer than all of the Warrant Shares represented by
this Warrant, a new Warrant representing the number of Warrant Shares in respect
of which this Warrant has not been exercised. The Warrant Shares will be deemed
to have been issued, and the person in whose name any certificate representing
Warrant Shares will be issuable upon the exercise of this Warrant (as indicated
in the Exercise Notice) will be deemed to have become the holder of record of
(and will be treated for all purposes as the record holder of) the Warrant
Shares represented thereby, immediately prior to the close of business on

 

4



--------------------------------------------------------------------------------

the Business Day upon which this Warrant is exercised in accordance with the
terms hereof. The issuance of certificates for Warrant Shares upon the exercise
of this Warrant will be made without charge to the Holder for any issuance tax
in respect thereof; provided, however, that the Company will not be required to
pay any tax which may be payable in respect of any transfer involved in the
issuance and delivery of any certificate in a name other than that of the
Holder.

(f) Fractional Shares. Upon the exercise of the rights represented by this
Warrant, the Company will not be obligated to issue fractional shares of Common
Stock, and in lieu thereof, the Company will pay to the Holder an amount in cash
equal to the Market Price per share of Common Stock as of the Business Day
immediately preceding the date of receipt of the Exercise Notice by the Company
multiplied by such fraction (rounded to the nearest cent).

(g) Notice of Certain Events. The Company will provide the Holder with written
notice at least ten (10) days prior to the date on which the Company closes its
books or takes a record date (i) with respect to any dividend or distribution of
any cash, assets, securities or other property or rights upon the Common Stock
or (ii) for determining rights to vote with respect to any liquidation,
dissolution, reclassification, merger, consolidation, sale or conveyance to
another entity of all or substantially all of the property of the Company, in
each case which is effected in such a way that the holders of Common Stock are
entitled to receive (either directly or upon subsequent liquidation) cash,
stock, securities or assets with respect to or in exchange for Common Stock.

(h) Holder’s Representations and Warranties. Each exercise hereof shall
constitute an affirmation by the Holder that the representations and warranties
contained in Article 4 of the Investment Agreement are true and correct in all
material respects with respect to the Holder as of the time of such exercise.

2. Reservation of Common Stock. The Company represents and warrants that it will
at all times reserve and keep available, solely for issuance upon the exercise
of this Warrant, such number of authorized but unissued shares of Common Stock
as will be sufficient to permit the exercise in full of this Warrant.

3. Transfer of Warrant. This Warrant may only be transferred or assigned by the
Holder in accordance with that certain Settlement Agreement, dated as of the
date hereof, by and between the Company and the Holder. Subject to the
restrictions therein, the Company shall transfer this Warrant, in whole or in
part, from time to time upon the books to be maintained by the Company for that
purpose, upon surrender thereof for transfer properly endorsed or accompanied by
appropriate instructions for transfer and such other documents as may be
reasonably required by the Company, including, if required by the Company, an
opinion of its counsel to the effect that such transfer is exempt from the
registration requirements of the Securities Act and applicable state securities
laws, and a new Warrant representing the right to purchase the number of Warrant
Shares being transferred shall be issued to the transferee, the surrendered
Warrant shall be canceled by the Company and, if less than the total number of
Warrant Shares then underlying this Warrant is being transferred, a new Warrant
representing the right to purchase the number of Warrant Shares not being
transferred shall be issued to the Holder.

 

5



--------------------------------------------------------------------------------

4. Adjustments. The number of Warrant Shares issuable upon the exercise of this
Warrant and the Warrant Price shall be adjusted upon the occurrence of certain
events, as follows:

(a) Stock Splits, Capital Stock Dividends, Combinations and Consolidations of
Common Stock. In the event of a stock split, capital stock dividend, subdivision
or other similar event of or in respect of the outstanding shares of Common
Stock occurring at any time after the date hereof, the number of Warrant Shares
issuable upon exercise of this Warrant immediately prior to such stock split,
capital stock dividend, subdivision or other similar event will be
proportionately increased and the Warrant Price then in effect will be
proportionately decreased, effective at the close of business on the date of
such stock split, capital stock dividend, subdivision or other similar event, as
the case may be. Conversely, in the event of a reverse stock split, combination,
consolidation or other similar event of or in respect of the outstanding shares
of Common Stock, the number of Warrant Shares issuable upon the exercise of this
Warrant immediately prior to such reverse stock split, combination,
consolidation or other similar event will be proportionately decreased and the
Warrant Price will be proportionately increased, effective at the close of
business on the date of such reverse stock split, combination, consolidation or
other similar event, as the case may be.

(b) Reclassifications. In the event of a reclassification or recapitalization of
the Common Stock of the Company (other than as a result of a subdivision, stock
dividend, stock split, or other event for which an adjustment is made under
Section 4(a)) occurring at any time after the date hereof, provision shall be
made so that the Holder will have the right to exercise this Warrant, and the
Holder shall thereafter be entitled to receive upon exercise, in lieu of the
shares of Common Stock previously issuable upon exercise of this Warrant, the
same number and type of shares of stock or other securities, cash, assets or
property to which a holder of the number of shares of Common Stock deliverable
upon exercise of this Warrant immediately prior to such reclassification or
recapitalization would have been entitled to receive in such reclassification or
recapitalization. In any such case, appropriate adjustment shall be made in the
application of the provisions of this Section 4 with respect to the rights of
the Holder after the reclassification or recapitalization to the end that the
provisions of this Section 4 (including adjustment of the Warrant Price then in
effect and the number of Warrant Shares issuable upon exercise of this Warrant)
shall be applicable after that event and be as nearly equivalent as practicable.
The provisions of this Section 4(b) shall similarly apply to successive
reclassifications and recapitalizations of Common Stock.

(c) Mergers or Consolidations. In the event of, directly or indirectly, in one
or a series of transactions, (i) the merger or consolidation of the Company with
or into another corporation or another entity or person, or other similar
business combination, or (ii) a sale or conveyance to another entity or person
of all or substantially all of the property or assets of the Company, in any
such case such that holders of Common Stock shall be entitled to receive (either
directly or upon subsequent liquidation) stock or other securities, cash, assets
or property with respect to or in exchange for the Common Stock, as a part of
such merger, consolidation, business combination, sale or conveyance, provision
shall be made so that the Holder will have the right to exercise this Warrant,
and the Holder shall thereafter be entitled to receive upon exercise, the same
number and type of shares of stock or other securities, cash, assets or property
to which a holder of the number of shares of Common Stock deliverable upon
exercise of this

 

6



--------------------------------------------------------------------------------

Warrant immediately prior to such merger, consolidation, business combination,
sale or conveyance would have been entitled to receive in such merger,
consolidation, business combination, sale or conveyance. In any such case,
appropriate adjustment shall be made in the application of the provisions of
this Section 4 with respect to the rights of the Holder after the merger,
consolidation, business combination, sale or conveyance to the end that the
provisions of this Section 4 (including adjustment of the Warrant Price then in
effect and the number of Warrant Shares issuable upon exercise of this Warrant)
shall be applicable after that event and be as nearly equivalent as practicable.
The provisions of this Section 4(c) shall similarly apply to successive mergers,
consolidations, business combinations, sales or conveyances.

(d) Rights Upon Distribution Of Assets. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the date hereof,
then, in each such case, the Warrant Price in effect immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Distribution shall be reduced,
effective as of the close of business on such record date, to a price determined
by multiplying such Warrant Price by a fraction of which (i) the numerator shall
be the Weighted Average Price of the shares of Common Stock on the Trading Day
immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Company’s Board of Directors) applicable to one
share of Common Stock, and (ii) the denominator shall be the Weighted Average
Price of the shares of Common Stock on the Trading Day immediately preceding
such record date. As used herein, “Weighted Average Price” means, for any
security as of any date, the dollar volume-weighted average price for such
security on the principal securities exchange or trading market where such
security is then listed or traded during the period beginning at 9:30:01 a.m.,
New York time (or such other time as the principal securities exchange or
trading market where such security is then listed or traded publicly announces
is the official open of trading), and ending at 4:00:00 p.m., New York time (or
such other time as the principal securities exchange or trading market where
such security is then listed or traded publicly announces is the official close
of trading), as reported by Bloomberg through its “Volume at Price” function or,
if the foregoing does not apply, the dollar volume-weighted average price of
such security in the over-the-counter market on the electronic bulletin board
for such security during the period beginning at 9:30:01 a.m., New York time (or
such other time as the over-the-counter market where such security is then
listed or traded publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the over-the-counter
market where such security is then listed or traded publicly announces is the
official close of trading), as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest closing bid price and the lowest closing
ask price of any of the market makers for such security as reported in the OTC
Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC Markets
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as determined in good
faith by the Board of Directors of the Company. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

7



--------------------------------------------------------------------------------

(e) Certificate as to Adjustments. Upon the occurrence of each adjustment (or
readjustment) pursuant to this Section 4, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to the Holder a certificate setting forth such adjustment or
readjustment and showing in reasonable detail the facts upon which such
adjustment or readjustment is based. The Company shall, upon the written request
at any time of the Holder, furnish or cause to be furnished to the Holder a like
certificate setting forth the Warrant Price of this Warrant at the time in
effect, and the number of shares of Common Stock and the amount, if any, of
other property which at the time would be received upon the exercise of this
Warrant.

5. Termination Date. This Warrant may not be exercised after 5:00 p.m., New York
time, on [                    ]2 (the “Termination Date”) and all rights of the
registered holder of this Warrant evidenced hereby shall cease after 5:00 P.M.,
New York time, on the Termination Date.

6. Noncircumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its certificate of incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.

7. Governing Law; Jurisdiction; Venue; Process. This Warrant shall be governed
by and construed in accordance with the law of the State of New York without
regard to any choice of law or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than the State of
New York. The Company and the Holder each hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
Delaware State court, or Federal court of the United States of America, sitting
in Delaware, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Warrant or for recognition or
enforcement of any judgment relating thereto, and the Company and the Holder
each hereby irrevocably and unconditionally (i) agrees not to commence any such
action or proceeding except in such courts, (ii) agrees that any claim in
respect of any such action or proceeding may be heard and determined in such
Delaware State court or, to the extent permitted by law, in such Federal court,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in any such Delaware State or Federal court, and
(iv) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
Delaware State or Federal court. The Company and the Holder each agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each of the Company and the Holder irrevocably consents to
service of process in the manner provided for notices in Section 10. Nothing in
this Warrant will affect the right of the Company or the Holder to serve process
in any other manner permitted by law.

 

2  Five years following the Effective Date.

 

8



--------------------------------------------------------------------------------

8. Waiver and Amendment. Any term or provision of this Warrant may be waived at
any time by the party entitled to the benefits thereof and any term or provision
of this Warrant may be amended or supplemented at any time by agreement of the
Company and the Holder. Any waiver of any term or condition, or any amendment or
supplementation, of this Warrant must be in writing. A waiver of any breach or
failure to enforce any term or condition of this Warrant shall not in any way
affect, limit, or waive any party’s rights hereunder at any time to enforce
strict compliance thereafter with any term or condition of this Warrant.

9. Severability. In the event that any one or more of the provisions contained
in this Warrant shall be determined to be invalid, illegal or unenforceable in
any respect for any reason, the validity, legality, and enforceability of any
such provision in any other respect and the remaining provisions of this Warrant
shall not be in any way impaired.

10. Notice. Any notices or other communications required or permitted under, or
otherwise given in connection with, this Warrant shall be in writing and shall
be deemed to have been duly given (a) when delivered or sent if delivered in
Person or sent by facsimile transmission (provided confirmation of facsimile
transmission is obtained), (b) on the fifth (5th) Business Day after dispatch by
registered or certified mail, postage prepaid, return receipt requested, (c) on
the next Business Day if transmitted by national overnight courier or (d) on the
date delivered if sent by email (provided confirmation of email receipt is
obtained from the recipient and if followed by transmittal by national overnight
courier or hand for delivery on the next Business Day). All notices shall be
addressed as follows: if to the Holder or the Company, at their respective
addresses as follows, or at such other address as the Holder or the Company may
designate by ten days’ advance written notice to the other:

 

if to the Company to: ModusLink Global Solutions, Inc.

1601 Trapelo Road

Suite 170

Waltham, MA 02451

Attn:    Peter L. Gray Phone:    (781) 663-5024 Fax:    (781) 663-5095 Email:   
peter_gray@moduslink.com with a copy to: Latham & Watkins LLP 233 South Wacker
Drive, Suite 5800 Chicago, IL 60606 Attn:    Mark D. Gerstein    Zachary A. Judd
Phone:    (312) 876-7700 Fax:    (312) 993-9769 Email:    mark.gerstein@lw.com
   zachary.judd@lw.com

 

9



--------------------------------------------------------------------------------

if to the Holder, to:

c/o Steel Partners II, L.P.

590 Madison Avenue

New York, New York 10022 Attention:    Warren Lichtenstein

         Leonard McGill

Phone:    (212) 520-2300 Fax: (212) 520-2337

Email:    warren@steelpartners.com    len@steelpartners.com with a copy to:
Olshan Frome Wolosky LLP

65 East 55th Street

New York, New York 10022

Attention:    Steven Wolosky    Michael R. Neidell

Phone:    212-451-2300 Fax: 212-451-2222 Email:    swolosky@olshanlaw.com   
mneidell@olshanlaw.com

11. Holder of Warrant not a Stockholder. Except as otherwise expressly provided
herein, the Holder, solely in its capacity as a holder of this Warrant and with
respect to the Warrant Shares, will not be entitled to vote on matters submitted
for the approval or consent of the stockholders of the Company or to receive
dividends or other distributions declared on or in respect of shares of Common
Stock, or otherwise be deemed to be the holder of Common Stock or any other
capital stock or other securities of the Company which may at any time be
issuable upon the exercise of this Warrant for any purpose, nor will anything
contained herein, except as otherwise expressly provided herein, be construed to
confer upon the Holder, solely in its capacity as a holder of this Warrant and
with respect to the Warrant Shares, any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted for the approval or consent of the stockholders, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, merger or consolidation,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise, in each case, until this Warrant
shall have been exercised and the Warrant Shares issuable upon the exercise of
this Warrant will have become issuable as provided herein.

 

10



--------------------------------------------------------------------------------

12. Loss, Destruction, Etc., of Warrant. In the event this Warrant is lost,
stolen, destroyed, or mutilated, the Company will issue to the Holder a new
Warrant, of like tenor, in lieu of such lost, stolen, destroyed, or mutilated
Warrant, upon the Company’s receipt of, (i) in the case of a lost, stolen, or
destroyed Warrant, an affidavit reasonably satisfactory to the Company from the
Holder to that effect and indemnity or security reasonably satisfactory to the
Company, and (ii) in the case of a mutilated Warrant, the mutilated Warrant.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officers on this      day of             , 2013.

 

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:   President     Title:   Secretary

ACCEPTED AND AGREED,

 

STEEL PARTNERS HOLDINGS L.P. By:   Steel Partners Holdings GP Inc., its general
partner

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

MODUSLINK GLOBAL SOLUTIONS, INC.

The undersigned holder hereby exercises the right to purchase             of the
shares of Common Stock (“Warrant Shares”) of ModusLink Global Solutions, Inc., a
Delaware corporation (the “Company”), evidenced by the attached Warrant to
Purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

1. Form of Warrant Price. The Holder intends that payment of the Warrant Price
shall be made as:

 

  ¨ a “Cash Exercise” with respect to                  Warrant Shares; and/or

 

  ¨ a “Cashless Exercise” with respect to                  Warrant Shares.

2. Payment of Warrant Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the aggregate Warrant Price in the sum of $        
to the Company in accordance with the terms of the Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
                 Warrant Shares in accordance with the terms of the Warrant.

Date:                  ,         

 

 

Name of Registered Holder By:  

 

  Name:   Title: